Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 1 of 50 PageID #:639




                        Exhibit 1-A
       Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 2 of 50 PageID #:640


                                                   EXHIBIT B

                             FRANCHISE AGREEMENT (TRADITIONAL)

[CITY, STATE]
[Address]
L/C: __________
File #: __________
                                            FRANCHISE AGREEMENT


        THIS FRANCHISE AGREEMENT (“Franchise”) made this _____ day of _______________, for the
operation of a McDonald’s restaurant located at __________________________________________________ (the
“Restaurant”) by and between:

                                            McDONALD’S USA, LLC,

                                      a Delaware limited liability company,

                                                  (“McDonald’s”)

                                                        and

                                       ______________________________

                                       ______________________________

                                             (collectively “Franchisee”)

for the purpose of granting the Franchisee the rights necessary to operate the Restaurant.

        In consideration of the mutual rights and obligations contained herein McDonald’s and Franchisee agree as
follows:

        1.      Nature and Scope of Franchise.
                (a)     McDonald’s operates a restaurant system (“McDonald’s System”). The McDonald’s
System is a comprehensive system for the ongoing development, operation, and maintenance of McDonald’s
restaurant locations which have been selected and developed for the retailing of a limited menu of uniform and
quality food products, emphasizing prompt and courteous service in a clean, wholesome atmosphere which is
intended to be attractive to children and families and includes proprietary rights in certain valuable trade names,
service marks, and trademarks, including the trade names “McDonald’s” and “McDonald’s Hamburgers,” designs
and color schemes for restaurant buildings, signs, equipment layouts, formulas and specifications for certain food
products, methods of inventory and operation control, bookkeeping and accounting, and manuals covering business
practices and policies. The McDonald’s System is operated and is advertised widely within the United States of
America and in certain foreign countries.




                                                         1
       Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 3 of 50 PageID #:641


                   (b)    McDonald’s holds the right to authorize the adoption and use of the McDonald’s System
at the Restaurant. The rights granted to the Franchisee to operate the Restaurant are set forth in this Franchise,
including the Operator’s Lease (“Lease”) which is attached hereto as Exhibit A, incorporated in this Franchise.
                   (c)    The foundation of the McDonald’s System and the essence of this Franchise is the
adherence by Franchisee to standards and policies of McDonald’s providing for the uniform operation of all
McDonald’s restaurants within the McDonald’s System including, but not limited to, serving only designated food
and beverage products; the use of only prescribed equipment and building layout and designs; strict adherence to
designated food and beverage specifications and to McDonald’s prescribed standards of Quality, Service, and
Cleanliness in the Restaurant operation. Compliance by Franchisee with the foregoing standards and policies in
conjunction with the McDonald’s trademarks and service marks provides the basis for the valuable goodwill and
wide family acceptance of the McDonald’s System. Moreover, the establishment and maintenance of a close
personal working relationship with McDonald’s in the conduct of Franchisee’s McDonald’s restaurant business,
Franchisee’s accountability for performance of the obligations contained in this Franchise, and Franchisee’s
adherence to the tenets of the McDonald’s System constitute the essence of this Franchise.
                   (d)    The provisions of this Franchise shall be interpreted to give effect to the intent of the parties
stated in this paragraph 1 so that the Restaurant shall be operated in conformity to the McDonald’s System through
strict adherence to McDonald’s standards and policies as they exist now and as they may be from time to time
modified.
                   (e)    Franchisee acknowledges Franchisee’s understanding of McDonald’s basic business policy
that McDonald’s will grant franchises only to those individuals who live in the locality of their McDonald’s
restaurant, actually own the entire equity interest in the business of the Restaurant and its profits, and who will work
full time at their McDonald’s restaurant business. Franchisee represents, warrants, and agrees that Franchisee
actually owns the complete equity interest in this Franchise and the profits from the operation of the Restaurant,
and that Franchisee shall maintain such interest during the term of this Franchise except only as otherwise permitted
pursuant to the terms and conditions of this Franchise. Franchisee agrees to furnish McDonald’s with such evidence
as McDonald’s may request, from time to time, for the purpose of assuring McDonald’s that Franchisee’s interest
remains as represented herein.
                   (f)    Franchisee agrees to pay to McDonald’s all required payments under this Franchise,
including, without limitation, the payments set forth in paragraphs 8 and 9 herein and paragraph 3.01 of the Lease.
All payments hereby required constitute a single financial arrangement between Franchisee and McDonald’s which,
taken as a whole and without regard to any designation or descriptions, reflect the value of the authorization being
made available to the Franchisee by McDonald’s in this Franchise and the services rendered by McDonald’s during
the term hereof.
        2.         Franchise Grant and Term.
                   (a)    McDonald’s grants to Franchisee for the following stated term the right, license, and
privilege:

                                                            2
       Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 4 of 50 PageID #:642


                         (i)     to adopt and use the McDonald’s System at the Restaurant;
                         (ii)    to advertise to the public that Franchisee is a franchisee of McDonald’s;
                         (iii)   to adopt and use, but only in connection with the sale of those food and beverage
products which have been designated by McDonald’s at the Restaurant, the trade names, trademarks, and service
marks which McDonald’s shall designate, from time to time, to be part of the McDonald’s System; and
                         (iv)    to occupy the Restaurant as provided herein.
                         The rights granted under this Franchise are limited to the Restaurant’s location only.
                (b)      The term of this Franchise shall begin on ______________ and end on ______________,
unless terminated prior thereto pursuant to the provisions hereof.
        3.      General Services of McDonald’s.          McDonald’s shall advise and consult with Franchisee
periodically in connection with the operation of the Restaurant and also, upon Franchisee’s request, at other
reasonable times. McDonald’s shall communicate to Franchisee know-how, new developments, techniques, and
improvements in areas of restaurant management, food preparation, and service which are pertinent to the operation
of a restaurant using the McDonald’s System. The communications shall be accomplished by visits by operations
consultants, printed and filmed reports, seminars, and newsletter mailings. McDonald’s shall also make available
to Franchisee all additional services, facilities, rights, and privileges relating to the operation of the Restaurant
which McDonald’s makes generally available, from time to time, to all its franchisees operating McDonald’s
restaurants.
        4.      Manuals. McDonald’s shall provide Franchisee with the business manuals prepared for use by
franchisees of McDonald’s restaurants similar to the Restaurant. The business manuals contain detailed information
including: (a) required operations procedures; (b) methods of inventory control; (c) bookkeeping and accounting
procedures; (d) business practices and policies; and (e) other management and advertising policies. Franchisee
agrees to promptly adopt and use exclusively the formulas, methods, and policies contained in the business manuals,
now and as they may be modified from time to time. Franchisee acknowledges that McDonald’s or its affiliates
own all proprietary rights in and to the McDonald’s System and that the information revealed in the business
manuals, in their entirety, constitute confidential trade secrets. Without the prior written consent of McDonald’s,
Franchisee shall not disclose the contents of the business manuals to any person, except employees of Franchisee
for purposes related solely to the operation of the Restaurant, nor shall Franchisee reprint or reproduce the manuals
in whole or in part for any purpose except in connection with instruction of employees in the operation of the
Restaurant. Such manuals, as modified from time to time, and the policies contained therein, are incorporated in
this Franchise by reference.
        5.      Advertising. McDonald’s employs both public relations and advertising specialists who formulate
and carry out national and local advertising programs for the McDonald’s System.
                Franchisee shall use only advertising and promotional materials and programs provided by
McDonald’s or approved in advance, in writing, by McDonald’s. Neither the approval by McDonald’s of



                                                         3
       Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 5 of 50 PageID #:643


Franchisee’s advertising and promotional material nor the providing of such material by McDonald’s to Franchisee
shall, directly or indirectly, require McDonald’s to pay for such advertising or promotion.
                    Franchisee shall expend during each calendar year for advertising and promotion of the Restaurant
to the general public an amount which is not less than four percent (4%) of Gross Sales (as that term is defined in
paragraph 7) for such year. Expenditures by Franchisee to national and regional cooperative advertising and
promotion of the McDonald’s System, or to a group of McDonald’s restaurants which includes the Restaurant, shall
be a credit against the required minimum expenditures for advertising and promotion to the general public.
        6.          Training. McDonald’s shall make available to Franchisee the services of Hamburger University,
the international training center for the McDonald’s System. Franchisee acknowledges the importance of quality
of business operation among all restaurants in the McDonald’s System and agrees to enroll Franchisee and
Franchisee’s managers, present and future, at Hamburger University or at such other training center as may be
designated by McDonald’s from time to time. McDonald’s shall bear the cost of maintaining Hamburger University
and any other training centers, including the overhead costs of training, staff salaries, materials, and all technical
training tools, and agrees to provide to Franchisee both basic and advanced instruction for the operation of a
McDonald’s System restaurant. Franchisee shall pay all traveling, living, compensation, or other expenses incurred
by Franchisee and Franchisee’s employees in connection with attendance at Hamburger University or such other
training centers.
        7.          Gross Sales. For the purposes of this Franchise, the term “Gross Sales” shall mean all revenues
from sales of the Franchisee based upon all business conducted upon or from the Restaurant, whether such sales be
evidenced by check, cash, credit, charge account, exchange, or otherwise, and shall include, but not be limited to,
the amounts received from the sale of goods, wares, and merchandise, including sales of food, beverages, and
tangible property of every kind and nature, promotional or otherwise, and for services performed from or at the
Restaurant, together with the amount of all orders taken or received at the Restaurant, whether such orders be filled
from the Restaurant or elsewhere. Gross Sales shall not include sales of merchandise for which cash has been
refunded, provided that such sales shall have previously been included in Gross Sales. There shall be deducted
from Gross Sales the price of merchandise returned by customers for exchange, provided that such returned
merchandise shall have been previously included in Gross Sales, and provided that the sales price of merchandise
delivered to the customer in exchange shall be included in Gross Sales. Gross Sales shall not include the amount
of any sales tax imposed by any federal, state, municipal, or other governmental authority directly on sales and
collected from customers, provided that the amount thereof is added to the selling price or absorbed therein and
actually paid by the Franchisee to such governmental authority. Each charge or sale upon credit shall be treated as
a sale for the full price in the month during which such charge or sale shall be made, irrespective of the time when
the Franchisee shall receive payment (whether full or partial) therefor.
        8.          (a)     Service Fee. Franchisee shall pay a monthly service fee on or before the tenth (10th) day
of the following month in an amount equal to four percent (4.0%) of the Gross Sales of the Restaurant for the
preceding month immediately ended.

                                                           4
       Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 6 of 50 PageID #:644


                (b)      Method of Payment. Franchisee shall at all times participate in the McDonald’s automatic
debit/credit transfer program as specified by McDonald’s from time to time for the payment of all amounts due
McDonald’s pursuant to this Franchise. Franchisee shall execute and deliver to McDonald’s such documents and
instruments as may be necessary to establish and maintain said automatic debit/credit transfer program.
                (c)      Interest on Delinquencies. In the event that the Franchisee is past due on the payment of
any amount due McDonald’s under this Franchise, including accrued interest, the Franchisee shall be required, to
the extent permitted by law, to pay interest on the past due amount to McDonald’s for the period beginning with
the original due date for payment to the date of actual payment at an annual rate equal to the highest rate allowed
by law or, if there is no maximum rate permitted by law, then fifteen percent (15%). Such interest will be calculated
on the basis of monthly compounding and the actual number of days elapsed divided by 365.
        9.      Initial Fee. Franchisee acknowledges that: (a) the initial grant of this Franchise constitutes the
sole consideration for the payment of an Initial Fee of Forty-Five Thousand Dollars ($45,000.00) paid by Franchisee
to McDonald’s; and (b) the fee has been earned by McDonald’s (except where the construction of the Restaurant
has not been completed within one (1) year from the date of the execution and delivery of this Franchise). If the
Restaurant has not been constructed or is not ready for occupancy at the time of the execution of this Franchise,
McDonald’s shall use its best efforts to expedite the construction and lease of the Restaurant to Franchisee.
However, McDonald’s shall not be liable to Franchisee in any manner for any delays in or lack of completion of
such construction for any reason. McDonald’s shall be under no obligation to enforce performance or to seek other
remedies for non-performance of any lease, clause, or contract necessary for the construction of the Restaurant and
reserves the right, in case construction of the Restaurant should be abandoned, the lease assigned, or other interest
in the premises be relinquished, to terminate this Franchise upon reimbursement to Franchisee of the Initial Fee. At
such time as the Restaurant is completed and ready for occupancy, the Initial Fee shall be deemed to be earned. If
the Restaurant is not ready for occupancy within one (1) year from the date of this Franchise, Franchisee shall have
the right to terminate this Franchise and obtain an immediate refund of the Initial Fee upon written request to
McDonald’s.
        10.     Reports. On or before 11:00 a.m. Central Standard Time on the first business day of each month,
Franchisee shall render, in a manner specified by McDonald’s, a statement, in such form as McDonald’s shall
reasonably require from time to time, of all receipts from the operation of the Restaurant for the preceding month
immediately ended. On or before the twenty-fifth (25th) day of each month Franchisee shall submit to McDonald’s
an operating statement and a statistical report for the previous month in form satisfactory to McDonald’s.
Franchisee shall keep and preserve full and complete records of Gross Sales for at least three (3) years in a manner
and form satisfactory to McDonald’s and shall also deliver such additional financial and operating reports and other
information as McDonald’s may reasonably request on the forms and in the manner prescribed by McDonald’s.
Franchisee further agrees to submit within ninety (90) days following the close of each fiscal year of the Restaurant’s
operation, a profit and loss statement covering operations during such fiscal year and a balance sheet taken as of the
close of such fiscal year, all prepared in accordance with generally accepted accounting principles. The profit and

                                                          5
          Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 7 of 50 PageID #:645


loss statement and the balance sheet shall, if McDonald’s shall request certification, be certified by a certified public
accountant. Franchisee shall at Franchisee’s expense cause Franchisee’s public accountant and certified public
accountant, if any, to consult with McDonald’s concerning such statement and balance sheet. The original of each
such report required by this paragraph 10 shall be mailed to McDonald’s at the address indicated in paragraph 22
herein.
                  McDonald’s shall have the right to inspect and/or audit Franchisee’s accounts, books, records, and
tax returns at all reasonable times to ensure that Franchisee is complying with the terms of this Franchise. If such
inspection discloses that Gross Sales actually exceeded the amount reported by Franchisee as Gross Sales by an
amount equal to two percent (2%) or more of Gross Sales originally reported to McDonald’s, Franchisee shall bear
the cost of such inspection and audit.
          11.     Restrictions. Franchisee agrees and covenants as follows:
                  (a)     During the term of this Franchise, Franchisee shall not, without the prior written consent
of McDonald’s, directly or indirectly, engage in, acquire any financial or beneficial interest (including interests in
corporations, partnerships, trusts, unincorporated associations, or joint ventures) in, or become a landlord for any
restaurant business, which is similar to the Restaurant.
                  (b)     Franchisee shall not, for a period of eighteen (18) months after termination of this Franchise
for any reason or the sale of the Restaurant, directly or indirectly, engage in or acquire any financial or beneficial
interest (including any interest in corporations, partnerships, trusts, unincorporated associations, or joint ventures)
in, or become a landlord of any restaurant business which is similar to the Restaurant within a ten-mile radius of
the Restaurant.
                  (c)     Franchisee shall not appropriate, use, or duplicate the McDonald’s System, or any portion
thereof, for use at any other self-service, carry-out, or other similar restaurant business.
                  (d)     Franchisee shall not disclose or reveal any portion of the McDonald’s System to a
non-franchisee other than to Franchisee’s Restaurant employees as an incident of their training.
                  (e)     Franchisee shall acquire no right to use, or to license the use of, any name, mark, or other
intellectual property right granted or to be granted herein, except in connection with the operation of the Restaurant.
                  The restrictions contained in paragraphs 11(a) and 11(b) herein shall not apply to ownership of less
than two percent (2%) of the shares of a company whose shares are listed and traded on a national or regional
securities exchange.
          12.     Compliance With Entire System.           Franchisee acknowledges that every component of the
McDonald’s System is important to McDonald’s and to the operation of the Restaurant as a McDonald’s restaurant,
including a designated menu of food and beverage products; uniformity of food specifications, preparation methods,
quality, and appearance; and uniformity of facilities and service.
                  McDonald’s shall have the right to inspect the Restaurant at all reasonable times to ensure that
Franchisee’s operation thereof is in compliance with the standards and policies of the McDonald’s System.



                                                            6
         Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 8 of 50 PageID #:646


                  Franchisee shall comply with the entire McDonald’s System, including, but not limited to, the
following:
                  (a)    Operate the Restaurant in a clean, wholesome manner in compliance with prescribed
standards of Quality, Service, and Cleanliness; comply with all business policies, practices, and procedures imposed
by McDonald’s; serve at the Restaurant only those food and beverage products now or hereafter designated by
McDonald’s; and maintain the building, fixtures, equipment, signage, seating and decor, and parking area in a good,
clean, wholesome condition and repair, and well lighted and in compliance with designated standards as may be
prescribed from time to time by McDonald’s;
                  (b)    Purchase kitchen fixtures, lighting, seating, signs, and other equipment in accordance with
the equipment specifications and layout initially designated by McDonald’s and, promptly after notice from
McDonald’s that the Restaurant premises are ready for occupancy, cause the installation thereof;
                  (c)    Keep the Restaurant constructed and equipped in accordance with the building blueprints
and equipment layout plans that are standard in the McDonald’s System or as such blueprints and plans may be
reasonably changed from time to time by McDonald’s;
                  (d)    Franchisee shall not, without the prior written consent of McDonald’s: (i) make any
building design conversion or (ii) make any alterations, conversions, or additions to the building, equipment, or
parking area;
                  (e)    Make repairs or replacements required: (i) because of damage or wear and tear or (ii) in
order to maintain the Restaurant building and parking area in good condition and in conformity to blueprints and
plans;
                  (f)    Where parking is provided, maintain the parking area for the exclusive use of Restaurant
customers;
                  (g)    Operate the Restaurant seven (7) days per week throughout the year and at least during the
hours from 7:00 a.m. to 11:00 p.m., or such other hours as may from time to time be prescribed by McDonald’s
(except when the Restaurant is untenantable as a result of fire or other casualty), maintain sufficient supplies of
food and paper products, and employ adequate personnel so as to operate the Restaurant at its maximum capacity
and efficiency;
                  (h)    Cause all employees of Franchisee, while working in the Restaurant, to: (i) wear uniforms
of such color, design, and other specifications as McDonald’s may designate from time to time; (ii) present a neat
and clean appearance; and (iii) render competent and courteous service to Restaurant customers;
                  (i)    In the dispensing and sale of food products: (i) use only containers, cartons, bags, napkins,
other paper goods, and packaging bearing the approved trademarks and which meet the McDonald’s System
specifications and quality standards which McDonald’s may designate from time to time; (ii) use only those
flavorings, garnishments, and food and beverage ingredients which meet the McDonald’s System specifications and
quality standards which McDonald’s may designate from time to time; and (iii) employ only those methods of food
handling and preparation which McDonald’s may designate from time to time;

                                                          7
       Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 9 of 50 PageID #:647


                 (j)     To make prompt payment in accordance with the terms of invoices rendered to Franchisee
on Franchisee’s purchase of fixtures, signs, equipment, and food and paper supplies; and
                 (k)     At Franchisee’s own expense, comply with all federal, state, and local laws, ordinances,
and regulations affecting the operation of the Restaurant.
        13.      Best Efforts. Franchisee shall diligently and fully exploit the rights granted in this Franchise by
personally devoting full time and best efforts and, in case more than one individual has executed this Franchise as
the Franchisee, then ______________________________ shall personally devote full time and best efforts to the
operation of the Restaurant. Franchisee shall keep free from conflicting enterprises or any other activities which
would be detrimental to or interfere with the business of the Restaurant.
        14.      INTENTIONALLY DELETED.
        15.      Assignment. Without the prior written consent of McDonald’s, Franchisee’s interest in this
Franchise shall not be assigned or otherwise transferred in whole or in part (whether voluntarily or by operation of
law) directly, indirectly, or contingently, and then only in accordance with the terms of this paragraph 15.
                 (a)     Death or Permanent Incapacity of Franchisee. Upon the death or permanent incapacity of
Franchisee, the interest of Franchisee in this Franchise may be assigned either pursuant to the terms of
paragraph 15(d) herein or to one or more of the following persons: Franchisee’s spouse, heirs, or nearest relatives
by blood or marriage, subject to the following conditions: (i) if, in the sole discretion of McDonald’s, such person
shall be capable of conducting the Restaurant business in accordance with the terms and conditions of this Franchise
and (ii) if such person shall also execute an agreement by which the person personally assumes full and
unconditional liability for and agrees to perform all the terms and conditions of this Franchise to the same extent as
the original Franchisee. If, in McDonald’s sole discretion, such person cannot devote full time and best efforts to
the operation of the Restaurant or lacks the capacity to operate the Restaurant in accordance with this Franchise,
McDonald’s shall have an option to operate and/or manage the Restaurant for the account of Franchisee or of
Franchisee’s estate until the deceased or incapacitated Franchisee’s interest is transferred to another party acceptable
to McDonald’s in accordance with the terms and conditions of this Franchise. However, in no event shall such
McDonald’s operation and management of the Restaurant continue for a period in excess of twelve (12) full calendar
months without the consent of Franchisee or Franchisee’s estate. In the event that McDonald’s so operates and/or
manages the Restaurant, McDonald’s shall make a complete account to and return the net income from such
operation to the Franchisee or to Franchisee’s estate, less a reasonable management fee and expenses. If the
disposition of the Restaurant to a party acceptable to McDonald’s has not taken place within twelve (12) months
from the date that McDonald’s has commenced the operation or management of the Restaurant on behalf of the
deceased or incapacitated Franchisee, then, in that event, McDonald’s shall have the option to purchase the
Restaurant at fair market value for cash or its common stock at its option.
                 (b)     Assignment to Franchisee’s Corporation.         Upon Franchisee’s compliance with such
requirements as may from time to time be prescribed by McDonald’s, including a Stockholders Agreement in the
form prescribed by McDonald’s, McDonald’s shall consent to an assignment to a corporation whose shares are

                                                           8
      Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 10 of 50 PageID #:648


wholly owned and controlled by Franchisee. The corporate name of the corporation shall not include any of the
names or trademarks granted by this Franchise. Any subsequent assignment or transfer, either voluntarily or by
operation of law, of all or any part of said shares shall be made in compliance with the terms and conditions set
forth in paragraphs 15(a) and 15(d) herein.
                 (c)      First Option to Purchase. Franchisee or Franchisee’s representative shall, at least twenty
(20) days prior to the proposed effective date, give McDonald’s written notice of intent to sell or otherwise transfer
this Franchise pursuant to paragraph 15(d). The notice shall set forth the name and address of the proposed
purchaser and all the terms and conditions of any offer. McDonald’s shall have the first option to purchase the
Restaurant by giving written notice to Franchisee of its intention to purchase on the same terms as the offer within
ten (10) days following McDonald’s receipt of such notice. However, if McDonald’s fails to exercise its option
and the Restaurant is not subsequently sold to the proposed purchaser for any reason, McDonald’s shall continue to
have, upon the same conditions, a first option to purchase the Restaurant upon the terms and conditions of any
subsequent offer.
                 (d)      Other Assignment. In addition to any assignments or contingent assignments contemplated
by the terms of paragraphs 15(a) and 15(b), Franchisee shall not sell, transfer, or assign this Franchise to any person
or persons without McDonald’s prior written consent. Such consent shall not be arbitrarily withheld.
                          In determining whether to grant or to withhold such consent, McDonald’s shall consider of
each prospective transferee, by way of illustration, the following: (i) work experience and aptitude, (ii) financial
background, (iii) character, (iv) ability to personally devote full time and best efforts to managing the Restaurant,
(v) residence in the locality of the Restaurant, (vi) equity interest in the Restaurant, (vii) conflicting interests, and
(viii) such other criteria and conditions as McDonald’s shall then apply in the case of an application for a new
franchise to operate a McDonald’s restaurant. McDonald’s consent shall also be conditioned each upon such
transferee’s execution of an agreement by which transferee personally assumes full and unconditional liability for
and agrees to perform from the date of such transfer all obligations, covenants, and agreements contained in this
Franchise to the same extent as if transferee had been an original party to this Franchise. Franchisee and each
transferor shall continue to remain personally liable for all affirmative obligations, covenants, and agreements
contained herein for the full term of this Franchise or for such shorter period as McDonald’s may, in its sole
discretion, determine. Upon each assignment or other transfer of this Franchise to any person or persons under the
terms and conditions of this paragraph 15(d), the percentage service fee charge owing to McDonald’s after the date
of such assignment or transfer shall be automatically adjusted to the then prevailing percentage service fee charge
required under new Franchises issued by McDonald’s for similar McDonald’s restaurants at the time of such
assignment or transfer.
        16.      Franchisee Not an Agent of McDonald’s. Franchisee shall have no authority, express or implied,
to act as agent of McDonald’s or any of its affiliates for any purpose. Franchisee is, and shall remain, an independent
contractor responsible for all obligations and liabilities of, and for all loss or damage to, the Restaurant and its
business, including any personal property, equipment, fixtures, or real property connected therewith, and for all

                                                           9
      Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 11 of 50 PageID #:649


claims or demands based on damage or destruction of property or based on injury, illness, or death of any person
or persons, directly or indirectly, resulting from the operation of the Restaurant.         Further, Franchisee and
McDonald’s are not and do not intend to be partners, associates, or joint employers in any way and McDonald’s
shall not be construed to be jointly liable for any acts or omissions of Franchisee under any circumstances.
        17.      Insurance. Franchisee shall, upon taking possession of the Restaurant, acquire and maintain in
effect such insurance with such coverages as may be required by the terms of any lease of the Restaurant premises
to McDonald’s, and in any event, Franchisee shall acquire and maintain in effect not less than the following
coverages in the following minimum amounts:
                 (a)     Worker’s Compensation insurance prescribed by law in the state in which the Restaurant
is located and Employer’s Liability Insurance with $100,000/$500,000/$100,000 minimum limit. If the state in
which the Restaurant is located allows the option of not carrying Worker’s Compensation Insurance, and Franchisee
chooses to exercise that option, Franchisee shall nonetheless carry and maintain other insurance with coverage and
limits as approved by McDonald’s.
                 (b)     Commercial general liability insurance in a form approved by McDonald’s with a limit of
$5,000,000 per occurrence/$5,000,000 aggregate.
                 (c)     All such insurance as may be required under the Lease.
                         All insurance policies required to be carried hereunder shall name McDonald’s and any
party designated by McDonald’s as additional insureds, as their interests may appear in this Franchise. All policies
shall be effective on or prior to the date Franchisee is given possession of the Restaurant premises for the purpose
of installing equipment or opening the Restaurant, whichever occurs first, and evidence of payment of premiums
and duplicate copies of policies of the insurance required herein shall be delivered to McDonald’s at least thirty
(30) days prior to the date that Franchisee opens for business and/or thirty (30) days prior to the expiration date of
an existing policy of insurance. All policies of insurance shall include a provision prohibiting cancellations or
material changes to the policy thereof until thirty (30) days prior written notice has been given to McDonald’s.
                         In the event Franchisee shall fail to obtain the insurance required herein, McDonald’s may,
but is not obligated to, purchase said insurance, adding the premiums paid to Franchisee’s monthly rent. (Franchisee
may authorize McDonald’s to purchase and to administer the required minimum insurance on Franchisee’s behalf.
However, McDonald’s, by placement of the required minimum insurance, assumes no responsibility for premium
expense nor guarantees payment for any losses sustained by Franchisee.) McDonald’s may relieve itself of all
obligations with respect to the purchase and administration of such required insurance coverage by giving ten (10)
days written notice to Franchisee.
                         All insurance shall be placed with a reputable insurance company licensed to do business
in the state in which the Restaurant is located and having a Financial Size Category equal to or greater than IX and
Policyholders Rating of “A+” or “A”, as assigned by Alfred M. Best and Company, Inc., unless otherwise approved
by McDonald’s.



                                                         10
      Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 12 of 50 PageID #:650


        18.       Material Breach. The parties agree that the happening of any of the following events shall
constitute a material breach of this Franchise and violate the essence of Franchisee’s obligations and, without
prejudice to any of its other rights or remedies at law or in equity, McDonald’s, at its election, may terminate this
Franchise upon the happening of any of the following events:
                  (a)     Franchisee shall fail to maintain and operate the Restaurant in a good, clean, wholesome
manner and in compliance with the standards prescribed by the McDonald’s System;
                  (b)     Franchisee shall be adjudicated a bankrupt, become insolvent, or a receiver, whether
permanent or temporary, for all or substantially all of Franchisee’s property, shall be appointed by any court, or
Franchisee shall make a general assignment for the benefit of creditors, or a voluntary or involuntary petition under
any bankruptcy law shall be filed with respect to Franchisee and shall not be dismissed within thirty (30) days
thereafter;
                  (c)     Any payment owing to McDonald’s is not paid within thirty (30) days after the date such
payment is due;
                  (d)     Any judgment or judgments aggregating in excess of $5,000.00 against Franchisee or any
lien in excess of $5,000.00 against Franchisee’s property shall remain unsatisfied or unbonded of record in excess
of thirty (30) days;
                  (e)     Franchisee shall cause, suffer, or permit (voluntarily or involuntarily) Franchisee’s right of
possession as lessee or sublessee of the premises on which the Restaurant is located to be terminated prematurely
for any cause whatever;
                  (f)     Franchisee shall acquire any interest in a business in violation of paragraph 11(a);
                  (g)     Franchisee shall duplicate the McDonald’s System in violation of paragraph 11(c);
                  (h)     Franchisee shall make or cause a disclosure of any portion of the McDonald’s System in
violation of paragraph 11(d) or shall make or cause a disclosure of part of the McDonald’s System business manuals;
                  (i)     Franchisee shall violate paragraph 11(e) by use of any name, trademark, service mark, or
other intellectual property right exceeding the restrictions of said paragraph 11;
                  (j)     Franchisee shall knowingly sell food or beverage products other than those designated by
McDonald’s or which fail to conform to McDonald’s System specifications for those products, or which are not
prepared in accordance with the methods prescribed by McDonald’s, or fail to sell products designated by
McDonald’s;
                  (k)     Any assignment or other transfer of any interest of the Franchisee in this Franchise shall
occur in violation of paragraph 15(d) herein;
                  (l)     Franchisee shall deny McDonald’s the right to inspect the Restaurant at reasonable times;
                  (m)     Franchisee shall fail to make or make repeated delays in the prompt payment of undisputed
invoices from suppliers or in the remittance of payments as required by this Franchise;
                  (n)     Franchisee makes any misrepresentations to McDonald’s relating to the acquisition and/or
ownership of this Franchise;

                                                          11
      Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 13 of 50 PageID #:651


                 (o)     Franchisee engages in public conduct which reflects materially and unfavorably upon the
operation of the Restaurant, the reputation of the McDonald’s System, or the goodwill associated with the
McDonald’s trademarks; provided that engaging in legitimate political activity (including testifying, lobbying, or
otherwise attempting to influence legislation) shall not be grounds for termination;
                 (p)     Franchisee is convicted of, pleads guilty or no contest to a felony, or any other crime that
is reasonably likely to adversely affect the McDonald’s System, the Restaurant, or the goodwill associated with the
McDonald’s trademarks; or
                 (q)     Franchisee intentionally understates Gross Sales reported to McDonald’s.
        19.      Other Breaches. If Franchisee fails in the performance of any of the terms and conditions of this
Franchise (other than performance of the terms and conditions listed in paragraph 18), Franchisee shall be guilty of
a breach of this Franchise which shall not (except in the case of repeated breaches of the same or of different terms
and conditions of this Franchise) constitute grounds for termination of this Franchise. McDonald’s shall have the
right to seek judicial enforcement of its rights and remedies, including, but not limited to, injunctive relief, damages,
or specific performance. Notwithstanding any of the provisions of this paragraph 19, any uncured breach of the
terms of this Franchise (whether of paragraph 18 or 19) shall be sufficient reason for McDonald’s to withhold
approval of its consent to any assignment or transfer of Franchisee’s interest in this Franchise provided for herein.
        20.      Effect of Termination.
                 (a)     In the event of any material breach of this Franchise, McDonald’s shall have an immediate
right to enter and take possession of the Restaurant in order to maintain continuous operation of the Restaurant, to
provide for orderly change of management and disposition of personal property, and to otherwise protect
McDonald’s interest.
                 (b)     Upon termination of this Franchise due to any breach or breaches, Franchisee shall not,
without the prior written consent of McDonald’s, remove any furniture, fixtures, signs, equipment, other property,
or leasehold improvements from the premises either prior to or for a period of thirty (30) days following such
termination. McDonald’s shall have the option for thirty (30) days following any such termination to purchase
Franchisee’s furniture, fixtures, signs, equipment, other property, and leasehold improvements or any portion
thereof for a sum equal to the fair market value of such property. In the event of such a termination, there shall be
no payment by McDonald’s for intangible assets of Franchisee.
                 (c)     Upon termination of this Franchise due to the expiration of its term or as a result of any
eminent domain proceedings affecting the premises upon which the Restaurant is situated, Franchisee shall not
remove any furniture, fixtures, signs, equipment, other property, or leasehold improvements within sixty (60) days
prior to the date specified for termination or the date specified for takeover by any public authority. McDonald’s
shall, upon written notice of its intention to purchase said property at least thirty (30) days prior to such date of
termination, have the option to purchase Franchisee’s furniture, fixtures, signs, equipment, other property, and
leasehold improvements or any portion thereof for a sum equal to the fair market value of such property. In the
event of such a termination, there shall be no payment by McDonald’s for intangible assets of Franchisee.

                                                           12
      Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 14 of 50 PageID #:652


                  (d)     Upon termination or expiration of this Franchise, Franchisee shall: (i) forthwith return to
McDonald’s the business manuals furnished to Franchisee, together with all other material containing trade secrets,
operating instructions, or business practices; (ii) discontinue the use of the McDonald’s System and its associated
trade names, service marks, and trademarks or the use of any and all signs and printed goods bearing such names
and marks, or any reference to them; (iii) not disclose, reveal, or publish all or any portion of the McDonald’s
System; and (iv) not thereafter use any trade name, service mark, or trademark similar to or likely to be confused
with any trade name, service mark, or trademark used at any time in the McDonald’s System.
        21.       Effect of Waivers. No waiver by McDonald’s or any breach or a series of breaches of this Franchise
shall constitute a waiver of any subsequent breach or waiver of the terms of this Franchise.
        22.       Notices. Any notice hereunder shall be in writing and shall be delivered by personal service or by
United States certified or registered mail, with postage prepaid, addressed to Franchisee at the Restaurant or to
McDonald’s at 110 N. CARPENTER STREET, CHICAGO, ILLINOIS 60607. Either party, by a similar written
notice, may change the address to which notices shall be sent.
        23.       Cost of Enforcement. If McDonald’s institutes any action at law or in equity against Franchisee
to secure or protect McDonald’s rights under or to enforce the terms of this Franchise, in addition to any judgment
entered in its favor, McDonald’s shall be entitled to recover such reasonable attorneys’ fees as may be allowed by
the court together with court costs and expenses of litigation.
        24.       Indemnification. If McDonald’s shall be subject to any claim, demand, or penalty or become a
party to any suit or other judicial or administrative proceeding by reason of any claimed act or omission by
Franchisee or Franchisee’s employees or agents, or by reason of any act occurring on the Restaurant premises, or
by reason of an omission with respect to the business or operation of the Restaurant, Franchisee shall indemnify
and hold McDonald’s harmless against all judgments, settlements, penalties, and expenses, including attorneys’
fees, court costs, and other expenses of litigation or administrative proceeding, incurred by or imposed on
McDonald’s in connection with the investigation or defense relating to such claim, litigation, or administrative
proceeding and, at the election of McDonald’s, Franchisee shall also defend McDonald’s.
        25.       Construction and Severability. All references in this Franchise to the singular shall include the
plural where applicable. If any part of this Franchise for any reason shall be declared invalid, such decision shall
not affect the validity of any remaining portion, which shall remain in full force and effect. In the event that any
material provision of this Franchise shall be stricken or declared invalid, McDonald’s reserves the right to terminate
this Franchise.
        26.       Scope and Modification of Franchise. This Franchise (including Exhibit A and any riders hereto)
constitutes the entire agreement between the parties and supersedes all prior and contemporaneous, oral or written,
agreements or understandings of the parties. Nothing in this Franchise or in any related agreement, however, is
intended to disclaim the representations made in the Franchise Disclosure Document furnished to Franchisee. No
interpretation, change, termination, or waiver of any of the provisions hereof shall be binding upon McDonald’s
unless in writing signed by an officer or franchising director of McDonald’s, and which is specifically identified as

                                                         13
      Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 15 of 50 PageID #:653


an amendment hereto. No modification, waiver, termination, rescission, discharge, or cancellation of this Franchise
shall affect the right of any party hereto to enforce any claim or right hereunder, whether or not liquidated, which
occurred prior to the date of such modification, waiver, termination, rescission, discharge, or cancellation.
        27.     Governing Laws. The terms and provisions of this Franchise shall be interpreted in accordance
with and governed by the laws of the state of Illinois.
        28.     Acknowledgment. Franchisee acknowledges that:
                (a)      The term of this Franchise is set forth in paragraph 2(b) hereof with no promise or
representation as to the renewal of this Franchise or the grant of a new franchise;
                (b)      Franchisee hereby represents that Franchisee has received a copy of this Franchise, has
read and understands all obligations being undertaken, and has had an opportunity to consult with Franchisee’s
attorney with respect thereto at least seven (7) calendar days prior to execution;
                (c)      No representation has been made by McDonald’s as to the future profitability of the
Restaurant;
                (d)      Prior to the execution of this Franchise, Franchisee has worked at a McDonald’s restaurant
and has had ample opportunity to contact existing franchisees of McDonald’s and to investigate all representations
made by McDonald’s relating to the McDonald’s System;
                (e)      This Franchise establishes the Restaurant at the location specified on page 1 hereof only
and that no “exclusive,” “protected,” or other territorial rights in the contiguous market area of such Restaurant is
hereby granted or inferred;
                (f)      This Franchise supersedes any and all other agreements and representations respecting the
Restaurant and contains all the terms, conditions, and obligations of the parties with respect to the grant of this
Franchise; however, nothing in this Franchise or in any related agreement is intended to disclaim the representations
made in the Franchise Disclosure Document furnished to Franchisee;
                (g)      McDonald’s or its affiliates are the sole owner(s) of the trademarks, trade names, service
marks, and goodwill associated therewith, respectively, and Franchisee acquires no right, title, or interest in those
names and marks other than the right to use them only in the manner and to the extent prescribed and approved by
McDonald’s;
                (h)      No future franchise or offers of franchises for additional McDonald’s restaurants, other
than this Franchise, have been promised to Franchisee and any other franchise offer shall only be in writing,
executed by an officer or franchising director of McDonald’s, and identified as a Franchise Agreement or Rewrite
(New Term) Offer Letter;
                (i)      Neither McDonald’s nor anyone acting on its behalf has made any representations,
inducements, promises, or agreements, orally or otherwise, respecting the subject matter of this Franchise, which is
not embodied herein or set forth in the Franchise Disclosure Document; and
                (j)      This Franchise is offered to Franchisee personally and to no others, and may not be
accepted by any other person, partnership, or corporation, or transferred by assignment, will, or operation of law.

                                                          14
       Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 16 of 50 PageID #:654


        IN WITNESS WHEREOF, the parties hereto set their hands and seals, in duplicate, the day and year in
this instrument first above written.

 McDONALD’S USA, LLC                                     Franchisee



 By:
                                                                                                  Date



 Prepared By:
                                                                                                  Date




                                                    15
     Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 17 of 50 PageID #:655


The following changes are made to the Franchise Agreement in the following states:

Minnesota      Paragraph 27 continues with, “Nothing in this Franchise or the Franchise Disclosure Document
               shall in any way abrogate or reduce any rights of the Franchisee as provided for in Minnesota
               Statutes, Chapter 80C, or Franchisee’s rights to any procedure, forum, or remedies provided for by
               the laws of the jurisdiction.”

               A new Paragraph 28(h) is inserted (and remaining sub-paragraphs are renamed (i) through (k)) as
               follows: “McDonald’s considers the trademarks, trade names, logo types, service marks, and
               commercial symbols to be valuable property rights and continually protects against infringement
               of these assets. It protects franchisees against claims of infringement or unfair competition to which
               the franchisees might become subjected because of their authorized use of the trademarks, service
               marks, logo types, or other commercial symbols in the United States.”

               Paragraph 28(l) is added as follows: “With respect to franchises governed by Minnesota law,
               McDonald’s will comply with Minnesota Statutes Section 80C.14, Subdivisions 3, 4, and 5 which
               require, except in certain specified cases, that the Franchisee be given ninety (90) days notice of
               termination (with sixty (60) days to cure) and 180 days notice for non-renewal of this Franchise;
               and that consent to the transfer of this Franchise will not be unreasonably withheld.”

North Dakota Paragraph 11(b) continues with, “Covenants not to compete such as those mentioned above are
             generally considered unenforceable in the State of North Dakota. However, Franchisee and
             McDonald’s agree to enforce these provisions to the extent allowed under law.”

               Paragraph 27 continues with, “, except that North Dakota law will govern with respect to claims
               arising under the North Dakota Franchise Investment Law.”

Washington     Paragraph 28(k) is added as follows: “In recognition of the requirements of the Washington
               Franchise Investment Protection Act (the “Act”) and the rules and regulations promulgated
               thereunder, this Franchise shall be modified as follows:

               The State of Washington has a statute, RCW 19.100.180, which might supersede this Franchise in
               Franchisee’s relationship with McDonald’s, including the areas of termination and renewal of this
               Franchise. There also might be court decisions which supersede this Franchise in Franchisee’s
               relationship with McDonald’s, including the areas of termination and renewal of this Franchise.

               In the event of a conflict of laws, to the extent required by the Act, the provisions of the Act,
               Chapter 19.100 RCW, shall prevail.

               To the extent required by the Act, a release or waiver of rights executed by a franchisee shall not
               include rights under the Act except when executed pursuant to a negotiated settlement after the
               agreement is in effect and where the parties are represented by independent counsel. Provisions
               such as those which unreasonably restrict or limit the statute of limitations period for claims under
               the Act, rights or remedies under the Act, such as a right to a jury trial, might not be enforceable;
               however, McDonald’s and Franchisee agree to enforce them to the maximum extent the law
               allows.”
  Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 18 of 50 PageID #:656




                                      EXHIBIT G

                                OPERATOR’S LEASE

[CITY, STATE]
[Address]
L/C: __________
File: __________
                       EXHIBIT A TO FRANCHISE AGREEMENT

                                 OPERATOR’S LEASE

                                TABLE OF CONTENTS


Article 1    SUMMARY OF FUNDAMENTAL LEASE PROVISIONS
 Sec.        1.01 Term                                                           1
             1.02 Rent                                                           1
             1.03 Legal Description                                              1
             1.04 Liability Insurance Limits                                     1
             1.05 Attachments, Exhibits and Addenda                              1


Article 2    PREMISES AND TERM
 Sec.        2.01 Premises                                                       1
             2.02 Term                                                           2
             2.03 Quiet Enjoyment                                                2
             2.04 Use of Premises                                                2
             2.05 Rule Against Perpetuities                                      2
             2.06 Construction and Delivery of Building and Other Improvements   2
             2.07 Acceptance of Premises                                         2
             2.08 Tenant’s Compliance With Various Requirements                  3


Article 3    RENT, TAXES, RECORDS AND REPORTS
 Sec.        3.01 Rent                                                           3
             3.01 (A) Basic Rent and Pass Thru Rent                              3
             3.01 (B) Percentage Rent                                            3
             3.01 (C) Definition of “Gross Sales”                                3
             3.01 (D) Taxes and Assessments                                      4
             3.01 (E) Other Charges and Expenses                                 5
             3.01 (F) Method and Proof of Payment                                5
             3.02 Records                                                        5
             3.03 Reports                                                        5
             3.03 (A) Default in Reporting                                       6
             3.03 (B) Inspection of Records by Landlord                          6
             3.04 No Abatement of Rent                                           6
             3.05 Interest on Delinquencies                                      6
             3.06 Lien for Rent                                                  6




                                            i
  Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 19 of 50 PageID #:657



                          TABLE OF CONTENTS (Continued)


Article 4   OBLIGATIONS OF TENANT
 Sec.       4.01 Utilities                                                 6
            4.02 Maintenance and Repair                                    6
            4.03 Alterations                                               7
            4.04 Surety                                                    7
            4.05 Liens Against Property                                    7
            4.06 Assignment by Tenant                                      7
            4.07 Franchise Agreement                                       8


Article 5   FIXTURES AND EQUIPMENT
 Sec.       5.01 Fixtures                                                  8
            5.02 Removal of Tenant’s Property                              8


Article 6   INSURANCE AND DAMAGE TO PROPERTY
 Sec.       6.01 Liability Insurance                                       8
            6.02 Rental Insurance                                          8
            6.03 Property Insurance                                        8
            6.04 Placement and Policies of Insurance                       9
            6.05 Repair and Replacement of Buildings                       9


Article 7   RIGHTS OF LANDLORD
 Sec.       7.01 Inspection by Landlord                                   10
            7.02 Indemnity for Litigation                                 10
            7.03 Waiver of Claims                                         10
            7.04 Re-entry Upon Default                                    10
            7.05 Holding Over                                             11
            7.06 Remedies Cumulative                                      12
            7.07 Waiver                                                   12
            7.08 Accord and Satisfaction                                  12
            7.09 Right to Perform for Tenant                              12
            7.10 Condemnation                                             12
            7.11 Subordination and Non-Disturbance                        13


Article 8   MISCELLANEOUS
 Sec.       8.01 No Agency Created                                        14
            8.02 Recording of Lease                                       14
            8.03 Force Majeure                                            14
            8.04 Paragraph Headings                                       14
            8.05 Invalidity of a Provision                                14
            8.06 Law Governing                                            14
            8.07 Entire Agreement                                         14
            8.08 Parties Bound                                            14
            8.09 Notices or Demands                                       15




                                             ii
  Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 20 of 50 PageID #:658



                                     OPERATOR’S LEASE

THIS LEASE shall be considered effective the same date as the Franchise Agreement to which
it is attached (the “Franchise Agreement”). The term “Landlord,” when used in this Lease, shall
refer to McDonald’s USA, LLC, a Delaware limited liability company, and the term “Tenant,” when
used in this Lease, shall refer to the undersigned Tenant.

In consideration of the mutual promises contained in this Lease, the parties agree as follows:

ARTICLE 1 SUMMARY OF FUNDAMENTAL LEASE PROVISIONS

   1.01 Term: (See Article 2.02) The term of this Lease will begin on ______________ and
end on ______________.

   1.02 Rent: See Article 3.01 and Schedule B, attached.

   1.03 Legal Description: See Schedule A and Article 2.01.

   1.04 Liability Insurance Limits: $5,000,000 per occurrence/$5,000,000 aggregate.

    1.05 Attachments, Exhibits and Addenda: This Lease includes the following Attachments,
Schedules and Addenda which will take precedence over conflicting provisions (if any) of this
Lease, and they are made an integral part of this Lease and are fully incorporated into it by this
reference.

         (i)     Schedule A – Legal Description

         (ii)    Schedule B – Rent

         (iii)   Schedule C – Landlord’s Interest Addendum

         (iv)    Schedule D – Head Lease dated ______________ with amendments dated
                 ______________.

         (v)     Schedule E – ______________________________________________

References in this Article to the other Articles in this Lease are for convenience and to designate
some of the other Articles where references to particular Fundamental Lease Provisions will be
made. If there is any conflict between a Fundamental Lease Provision and the balance of the
Lease, the former will control.

ARTICLE 2 PREMISES AND TERM

    2.01 Premises: Landlord leases to Tenant the real estate described in Schedule A, attached,
together with all easements and appurtenances and all buildings and improvements located on
the real estate (all of which are collectively referred to in this Lease as “the Premises”). The
Premises are subject to any easements, conditions, encumbrances, restrictions, and party wall
agreements, if any, of record and roads and highways and zoning and building code restrictions
existing on the date of this Lease.




                                                  1
  Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 21 of 50 PageID #:659



     2.02 Term: The term of this Lease will be as indicated in Article 1.01, subject, however, to
any rights set forth in this Lease for the earlier termination of the Lease term. At the request of
either party, a supplement establishing the beginning and ending dates of this Lease shall be
executed. Landlord may establish the beginning date by notifying the Tenant in writing of the date
it recognizes as the beginning date of the term.

    2.03 Quiet Enjoyment: Landlord promises that Tenant, upon paying the rent and all other
charges provided for in this Lease, and upon observing and keeping all Tenant’s obligations, will
lawfully and quietly hold, occupy and enjoy the Premises during the term of this Lease, without
hindrance or interference by anyone claiming by, through or under Landlord, subject to the terms
of this Lease and any mortgage or encumbrance now or hereafter placed on the Premises by
Landlord.

    2.04 Use of Premises: Tenant will use and occupy the Premises solely for a McDonald’s
Restaurant selling only such products and operating in a manner that may be designated by
McDonald’s USA, LLC. Tenant agrees to continuously occupy the Premises during the term of
this Lease and agrees not to vacate them. A breach of this provision will be deemed to be
substantial. If Tenant vacates the Premises during the term of this Lease, Landlord will have the
right, in addition to its other rights and remedies, to enter the Premises for the purpose of
continuing the operation of the McDonald’s Restaurant; and, if Landlord so elects, Landlord shall
be entitled to all profits, if any, from the operation of the restaurant. Tenant further agrees to
conduct its restaurant business in a manner that will maximize Gross Sales. Tenant agrees to
purchase, install and maintain, all at its own expense, signs and trade fixtures and equipment in
accordance with the plans, specifications and layouts of McDonald’s USA, LLC, or any of its
subsidiaries, unless these items have been furnished by Landlord.

    2.05 Rule Against Perpetuities: If the term of this Lease or the accrual of rent have not
commenced within one (1) year from date of execution of this Lease, this Lease will become null
and void and of no further force and effect. The sole remedy of Tenant in such case is the return
of any monies paid to Landlord in anticipation of this Lease.

     2.06 Construction and Delivery of Building and Other Improvements: Landlord will
construct or have others construct or remodel or otherwise prepare the Premises for a McDonald’s
Restaurant in accordance with the then current plans and specifications of McDonald’s USA, LLC.
The Premises will be delivered to Tenant when they are sufficiently completed to allow Tenant to
install, at Tenant’s sole cost and expense, the signs, trade fixtures, equipment and other personal
property and improvements necessary to complete the Premises for the operation of a
McDonald’s Restaurant, unless otherwise provided in Article 1.03. Tenant will promptly and
diligently perform its work in accordance with the plans and specifications previously submitted
by or to Tenant and approved by Landlord and in compliance with all applicable federal, state and
local statutes, codes and regulations. Tenant will do all that is reasonably necessary to promptly
open the restaurant as soon as possible after delivery of the Premises to the Tenant.

    2.07 Acceptance of Premises:            By taking possession of the Premises, Tenant
acknowledges that Tenant has inspected the Premises and the improvements thereon and found
them to be in a safe, satisfactory, and completed condition, ready for occupancy and the
installation of trade fixtures, equipment and signage. All warranties as to the condition of the
Premises or its fitness for use, either expressed or implied, are expressly waived by Tenant.
Tenant may, however, receive certain warranties and guarantees, by separate agreement, from
McDonald’s USA, LLC or one of its subsidiaries; but those warranties will be personal covenants,
only, and will not be binding upon the successors and assigns of Landlord.



                                                2
  Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 22 of 50 PageID #:660




     2.08 Tenant’s Compliance With Various Requirements: Tenant may not use or permit
any person to use the Premises or any part of it for any use in violation of federal, state or local
laws, including, but not limited to, present and future ordinances or other regulations of any
municipality in which the Premises are situated. Tenant will not use or permit any person to use
the Premises or any building thereon for the manufacture or sale of intoxicating liquor of any kind
whatsoever. Except as provided below, Tenant may not operate any coin or token operated
vending or similar device for the sale of any goods, wares, merchandise, food, beverages or
services, including but not limited to, pay telephones, pay lockers, pay toilets, scales, amusement
devices, and machines for the sale of beverages, foods, candy, cigarettes or other commodities.
One coin operated newspaper vending machine, Playplace games and one pay telephone may
be installed, if they are in compliance with Landlord’s current written policy on the installation and
maintenance of these items. During the term of this Lease, Tenant will keep the Premises and
all buildings in a clean and wholesome condition and repair and will maintain the Premises so that
they fully comply with all lawful health and police regulations. Tenant will conduct the McDonald’s
Restaurant on the Premises strictly in accordance with the terms and provisions of the Franchise
Agreement. Tenant will minimize all cooking odors and smoke, maintain the highest degree of
sanitation and comply with all ordinances, orders, directives, rules and regulations of all
governmental bodies, bureaus and offices having jurisdiction over Tenant and over the Premises.
Landlord makes no warranties or representations as to the state of such ordinances, rules, orders
and directives, regulations, and Tenant acknowledges that Tenant has independently investigated
them and will comply with them. Landlord makes no warranties or representations that the
Premises, when accepted by Tenant, conform with the Federal, State or Industrial Safety Codes.
Tenant will obtain, keep in full force and effect, and strictly comply with, all governmental licenses
and permits which may be required for Tenant’s use and occupancy of the Premises and the
operation of the McDonald’s Restaurant.

ARTICLE 3 RENT, TAXES, RECORDS AND REPORTS

   3.01 Rent: Tenant promises to pay rent to Landlord, without offset or deduction, as follows:

    A.     Basic Rent and Pass Thru Rent: Tenant will pay monthly to Landlord the Basic Rent
and any Pass Thru Rent, if applicable, as indicated in Schedule B, attached. The first payment
of Basic Rent and Pass Thru Rent, if applicable, will be due and payable on the commencement
date of the term, and the subsequent monthly rental payments, including any Pass Thru Rent, will
be due thereafter, in advance, on or before the first day of every succeeding calendar month. If
the date of commencement of rent occurs on a day other than the first day of the month, the first
rental payment (of Basic Rent, Pass Thru Rent, if any, and Percentage Rent, if any) will be
adjusted for the proportionate fraction of the whole month so that all rental payments, other than
the first, will be made and become due and payable on the first day of each month.

    B.    Percentage Rent: In addition to the Basic Rent and Pass Thru Rent, if applicable,
Tenant promises to pay Percentage Rent to Landlord in the amount and during the periods set
forth in Schedule B, attached, on all Gross Sales from the Premises in excess of the Monthly
Base Sales set forth in Schedule B, attached. See Article 3.03 for the manner of payment of
Percentage Rent.

     C. Definition of “Gross Sales”: For the purposes of this Lease, the term “Gross Sales”
will mean all receipts (cash, cash equivalent, credit or redeemed gift certificates) or revenue from
sales by Tenant, and of all others, from all business conducted upon or from the Premises,
whether such sales be evidenced by check, cash, credit, charge account, exchange or otherwise,



                                                  3
  Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 23 of 50 PageID #:661



and will include, but not be limited to, the amount received from the sale of goods, wares and
merchandise, including sales of food, beverages and tangible property of every kind and nature,
promotional or otherwise, and for services performed at the Premises, together with the amount
of all orders taken or received at the Premises, all as may be prescribed or approved by the
Franchise Agreement. Gross Sales will not include sales of merchandise for which cash has been
refunded, or allowances made on merchandise claimed to be defective or unsatisfactory, provided
that such returned or exchanged merchandise will have been previously included in Gross Sales.
Gross Sales will not include the amount of any sales tax imposed by any federal, state or other
governmental authority directly on sales and collected from customers, provided that the amount
of the tax is added to the selling price and actually paid by Tenant to such governmental authority.
Each charge or sale upon installment or credit will be treated as a sale for the full price in the
month during which such charge or sale is made irrespective of the time when Tenant receives
payment (whether full or partial). In addition, Landlord may, from time to time, permit or allow
certain other items to be excluded from Gross Sales. However, any such permission or allowance
may be revoked or withdrawn at the discretion of Landlord and will not stop Landlord from
requiring strict compliance with the terms of this Lease.

     D. Taxes and Assessments: In addition to the Basic Rent, the Pass Thru Rent, if
applicable, and the Percentage Rent, Tenant will pay directly to the taxing authority, when due,
all real estate taxes and special and general assessments that are levied or assessed against the
Premises during the term or any extension of this Lease. Tenant agrees to provide to Landlord,
if requested, copies of paid invoices and such other documentation evidencing payment of taxes
as may be reasonably requested by Landlord. If Tenant shall default in the payment of any
obligation herein required to be paid by Tenant, then Landlord may pay the same together with
any penalty or interest levied on the tax bill, and Tenant will be obligated to repay Landlord on
demand for such payment, together with interest on all past due obligations, including interest on
the penalty and interest levied under this provision.

   (a) First and Last Year: All real estate taxes and general and special assessment
   payments of every nature paid during the first and last year of the term of this Lease will be
   prorated. This tax proration will be based upon the fiscal year of the taxing authority levying
   the tax, using the percentage of the taxes payable during the first or last tax fiscal year that
   Tenant actually occupies, or had the right to occupy, the demised Premises. The party paying
   such taxes shall be entitled to reimbursement from the other party for its pro rata share upon
   demand and the presentation of an itemized statement with copies of all appropriate
   documentation evidencing payment.

   (b) Rent Taxes: Tenant will also pay promptly, when due, any tax which is levied or
   assessed against the rental, real or tangible personal property, whether or not called a rental
   tax, excise tax, sales tax, gross receipts tax, tax on services or otherwise; and Tenant will
   promptly reimburse Landlord for any similar tax which Landlord is required to pay or, in fact,
   does pay. Such payment or reimbursement will not be deducted from Gross Sales.

   (c) Personal Property Taxes: Tenant agrees to pay all personal property taxes levied
   upon the fixtures, equipment and other improvements located on the Premises whether
   installed and paid for by Tenant or Landlord. The personal property taxes for the first and last
   year of the term of this Lease will be prorated in the same manner as the real estate taxes
   and assessments.




                                                 4
  Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 24 of 50 PageID #:662



    (d) Appeal: Subject to Landlord’s rights, Tenant, at Tenant’s sole expense, is authorized
    and hereby permitted to contest and appeal property tax assessments on the demised
    Premises, and Landlord will cooperate with and assist Tenant in any reasonable manner.

    E.    Other Charges and Expenses: Any other charge or expense of any nature which
Landlord may be required to pay by virtue of Landlord’s interest in the Premises (including, but
not limited to, common area maintenance charges, merchant’s association’s dues, utility charges,
fees and taxes and security service fees – collectively referred to as “other charges”) will be
promptly paid by Tenant to the party to whom they are due as additional charges. Landlord will
provide Tenant with information necessary for Tenant to pay the other charges prior to, or as soon
as possible after, the commencement of the term of this Lease. Until Tenant receives this
information, Tenant will not be responsible for the other charges.

    F.    Method and Proof of Payment:

    (a) Tenant shall, at all times, participate in Landlord’s automatic debit/credit transfer
    program as specified by Landlord from time to time for the payment of all amounts due
    Landlord pursuant to this Lease. Tenant shall execute and deliver to Landlord such
    documents and instruments as may be necessary to establish and maintain said automatic
    debit/credit transfer program.

    (b) With respect to Articles 3.01(D) and (E), above, or any other provision in this Lease
    which requires or contemplates Tenant first paying other charges or expenses, Landlord may,
    at its exclusive option, elect to make such payments directly to the taxing authority, Head
    Landlord (if applicable), utility company or other party due a payment for which Tenant is liable
    under this Lease. If Landlord wishes to exercise this option, Landlord will notify Tenant in
    writing of its election. From that time on, Landlord shall make such payments directly, and all
    penalties and expenses thereafter accruing shall be the responsibility of Landlord. If Landlord
    elects to make any payment directly, Tenant shall, nonetheless, be responsible for making
    payment to Landlord for any payment Landlord will make, or makes, within ten (10) days of
    Tenant’s receipt of a billing advice from Landlord.

     3.02 Records: Tenant will keep and preserve upon the Premises complete written records
of all Gross Sales conducted in any calendar or business year for a period of three (3) years, in a
manner and form satisfactory to Landlord. Tenant will permit Landlord or Landlord’s
representatives to examine or audit the records at any and all reasonable times, and will, upon
Landlord’s request, explain the method of keeping records. The books and records will include
cash register tapes, properly identified, over-ring slips, sales journals, general ledger, profit and
loss statements, balance sheets, purchase invoices, bank statements with canceled checks and
deposit advices, corporate books and records, management company books, including, but not
limited to, minute books and stock certificate books, state sales tax returns, federal income tax
returns, retailer’s occupation tax returns or similar returns required to be filed by the state in which
the Premises are located.

    3.03 Reports: By 11:00 a.m. Central Standard Time of the first business day of each month,
Tenant will deliver to Landlord, in the manner specified by Landlord from time to time, a statement
by Tenant or Tenant’s authorized representative, reflecting Gross Sales during the preceding
month. Tenant will pay to Landlord on or before ten (10) days after the end of each calendar
month during this Lease all sums due based upon Gross Sales as shown in the statement for the
period covered by the statement. Within thirty (30) days following the expiration of each calendar
year of the term of this Lease, Tenant will deliver to Landlord at the place last fixed for the payment



                                                   5
  Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 25 of 50 PageID #:663



of rent, a statement of Gross Sales for the preceding calendar year (certified, at Tenant’s expense,
if requested by Landlord, by a Certified Public Accountant of good standing and reputation in the
state in which the Premises are located) which will show Gross Sales separately for each monthly
period during the preceding year.

    A.   Default in Reporting: Upon failure of Tenant to prepare and deliver promptly any
monthly or annual statement required by this Lease or to make any required payment, Landlord
may elect to treat Tenant’s failure as a substantial breach of this Lease entitling Landlord to
terminate this Lease and Tenant’s right to possession of the Premises.

    B.    Inspection of Records by Landlord: If Landlord is dissatisfied with statements
furnished by Tenant, Landlord may notify Tenant, and Landlord, at its option, may then examine
Tenant’s books or have a Certified Public Accountant selected by Landlord examine Tenant’s
books. If such examination discloses any underpayment of Percentage Rent, Tenant will promptly
pay the deficient amount. If Tenant contests such deficiency, Landlord will then appoint an
independent auditor to examine Tenant’s books and records. If the independent audit confirms
that there has been an underpayment exceeding two percent (2%) of the Percentage Rent, as
represented by Tenant, Tenant will, in addition to the above, reimburse Landlord for the cost of
the auditor’s examination.

    3.04 No Abatement of Rent: Except as provided in this Lease, damage to or destruction of
any portion or all of the buildings, structures and fixtures upon the Premises, by fire, the elements
or any other cause, whether with or without fault on the part of Tenant, will not terminate this
Lease or entitle Tenant to surrender the Premises or entitle Tenant to any abatement of or
reduction in the rent payable, or otherwise affect the respective obligations of the parties, any
present or future law to the contrary notwithstanding, subject to Article 6.05 in this Lease.

     3.05 Interest on Delinquencies: If the Tenant is past due on the payment of any amount
due Landlord, under this Lease, including accrued interest, the Tenant shall be required, to the
extent permitted by law, to pay interest on the past due amount to the Landlord for the period
beginning with the original due date for payment to the date of actual payment at an annual rate
equal to the highest rate allowed by law or, if there is no maximum rate permitted by law, then
fifteen percent (15%). Such interest will be calculated on the basis of monthly compounding and
the actual number of days elapsed divided by 365.

    3.06 Lien for Rent: Tenant grants to Landlord a lien upon all Tenant’s property located on
the Premises, from time to time, for all rent and other sums due from Tenant to Landlord under
the provisions of this Lease.

ARTICLE 4 OBLIGATIONS OF TENANT

   4.01 Utilities: Tenant will pay directly all charges for gas, electricity, or other utilities, sewer
charges, taxes and driveway fees, if applicable, and for all water used on the Premises as such
charges become due. Tenant’s obligation to pay the foregoing charges will commence five (5)
days after Tenant’s equipment is delivered to the Premises.

    4.02 Maintenance and Repair: Tenant will, at its expense, (a) keep the entire Premises, all
improvements, utility lines and Tenant’s or Landlord’s fixtures and equipment at all times in good
repair, order or condition; (b) replace all broken, damaged or missing personal property, fixtures
or equipment; and (c) at the expiration of the term of this Lease, whether by lapse of time or
otherwise, surrender the Premises in good repair, order and condition, ordinary wear and tear



                                                  6
  Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 26 of 50 PageID #:664



excepted, and loss by fire and other casualty excepted to the extent that provision for such
exception may elsewhere be made in this Lease. Upon request of Landlord, Tenant will remove
all signs and other identifying features from the Premises. Tenant’s obligation to make repairs to
the Premises will include all repairs, whether ordinary or extraordinary, including structural repairs
to the foundation, floors, walls and roof.

    4.03 Alterations: Tenant shall not make any change in, alteration of, or addition to any part
of the Premises, or remove any of the buildings or building fixtures without, in each instance,
obtaining the prior written consent of Landlord and complying with all governmental rules,
ordinances and regulations.

     4.04 Surety: Before commencement of any construction or installation of any structure,
fixture, equipment or other improvement on the Premises, or of any repairs, alterations, additions,
replacement or restoration in, on or about the Premises, Tenant will give Landlord written notice
specifying the nature and location of the intended work and the expected date of commencement.
Tenant will deposit with Landlord, if requested by Landlord, a certificate or other evidence
satisfactory to Landlord that Tenant has obtained a bond or that Tenant’s building contractor, if
any, has furnished a bond in favor of Landlord, with a surety approved by Landlord, guaranteeing
the performance and completion of all work free and clear of all liens arising from such work.
Landlord reserves the right to withhold its approval of any proposed construction, improvement,
repair, alteration or replacement and, without limiting the generality of the foregoing, may require
as a condition of its approval that it be permitted to review and approve any contract entered into
by Tenant regarding such notices as may be necessary to protect Landlord against liability for
liens and claims.

   4.05 Liens Against Property: Nothing in this Lease will authorize Tenant to do any act
which will in any way encumber the title of Landlord to the Premises. The interest or estate of
Landlord or the fee owner in the Premises, if Landlord is not the fee owner, will not in any way be
subject to any claim by lien or encumbrance, whether by operation of law or by virtue of any
express or implied contract by Tenant. Tenant will not permit the Premises to become subject to
any mechanics’, laborers’ or materialsmen’s lien for labor or material furnished to Tenant in
connection with work of any character performed or claimed to have been performed on the
Premises by or at the direction of, or sufferance of, Tenant.

   If any lien is filed against the Premises or Tenant’s interest in this Lease, at Landlord’s option,
Tenant will either pay the amount of the lien in full or will, upon demand of Landlord, provide and
pay for a non-cancelable bond, placed with a reputable company, approved by Landlord, in an
amount deemed sufficient by Landlord, insuring the interest of Landlord and any mortgagee from
any loss by reason of the filing of such lien. Tenant will immediately pursue in good faith its legal
remedies to remove a lien on the Premises.

    4.06 Assignment by Tenant: Tenant will not allow or permit any transfer of this Lease or
any interest in this Lease by operation of law, or assign, convey, mortgage, pledge or encumber
this Lease or any interest in this Lease, or permit the use or occupancy of the Premises or any
part thereof without, in each case, obtaining Landlord’s prior written consent. No assignment
(with or without Landlord’s consent) will release Tenant from any of its obligations in this Lease.
Notwithstanding the foregoing, Landlord shall consent to an assignment by Tenant of his rights
and interest in this Lease if the Tenant complies with the terms and conditions of the Franchise
Agreement pertaining to the assignment of the Franchise Agreement.




                                                  7
  Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 27 of 50 PageID #:665



     4.07 Franchise Agreement: Tenant will comply with and perform all covenants contained
in the Franchise Agreement. Tenant’s breach of any of the terms and covenants of the Franchise
Agreement will also constitute a breach of this Lease. Termination, expiration, default or
revocation of the Franchise Agreement for any reason, either in whole or in part, will also terminate
this Lease, without further notice being required.

ARTICLE 5 FIXTURES AND EQUIPMENT

    5.01 Fixtures: All buildings and improvements and all plumbing, heating, lighting, electrical
and air conditioning fixtures and equipment and all other articles of property which, at the date
Tenant takes possession of the Premises, are the property of Landlord or of the fee owner of the
Premises are and will remain a part of the real estate and be considered to be leased in this
Lease. Any additions, alterations or remodeling of improvements made to the Premises will
immediately become the property of Landlord and will not be removed by Tenant at the
termination of this Lease by lapse of time or otherwise.

    5.02 Removal of Tenant’s Property: At or prior to the termination of this Lease, whether by
lapse of time or otherwise, Tenant will, subject to any rights of Landlord under the Franchise
Agreement, remove all of its personal property and trade fixtures from the Premises and will repair
any damage to the Premises which may have been caused by such removal.

ARTICLE 6 INSURANCE AND DAMAGE TO PROPERTY

   6.01 Liability Insurance: Tenant will pay for and maintain during the entire term of this
Lease the following insurance:

    A.   Worker’s Compensation Insurance prescribed by law in the state in which the Premises
are located and Employer’s Liability Insurance with $100,000/$500,000/$100,000 minimum limit.
If the state in which the Premises are located allows the option of carrying no Worker’s
Compensation, and Tenant chooses to exercise that option, Tenant shall nonetheless carry and
maintain other insurance with coverage and limits as approved by the Landlord.

   B.   Commercial General Liability Insurance in a form approved by Landlord, on an
occurrence basis, with limits as described in Article 1.04.

   C.    Fire Legal Liability Insurance with minimum limits of $500,000 per occurrence.

   6.02 Rental Insurance: Tenant will maintain and keep in force rental insurance in an amount
equal to not less than the total of one (1) year’s Basic Rent and Pass Thru Rent, if applicable, as
specified in Article 1.02 of this Lease.

    6.03 Property Insurance: Tenant will maintain and keep in force, all risk insurance, including
flood, earthquake and earth movement coverage, upon the Premises, fixtures, operational
equipment, signs, furnishings, decor, plate glass and supplies, in a full replacement cost form
obligating the insurer to pay the full cost of repair or replacement. It is intended that neither
Landlord nor Tenant will be a co-insurer, and to that end, if the insurance proceeds are not
adequate to rebuild the building or other improvements located on the Premises, Tenant will be
obligated for the difference between the proceeds obtained and the actual cost of the restoration
of the Premises, fixtures, operational equipment, signs, furnishings, decor, plate glass and
supplies.




                                                 8
  Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 28 of 50 PageID #:666



    6.04 Placement and Policies of Insurance: All insurance policies required to be carried in
this Lease will name Landlord and any party designated by Landlord as additional insured. All
policies will be effective on or prior to the date Tenant is given possession of the Premises for the
purpose of installing equipment, and evidence of payment of Premiums and duplicate copies of
policies of the insurance required in this Lease will be delivered to Landlord at least thirty (30)
days prior to the date that Tenant opens for business or thirty (30) days prior to the expiration
dates of an existing policy of insurance. All policies of insurance will include as an additional
insured any mortgagee, as its interest may appear, and will include provisions prohibiting
cancellations or material changes to the policy until thirty (30) days prior written notice has been
given to Landlord.

   If Tenant should fail to obtain the required insurance, Landlord may, but is not obligated to,
purchase the insurance, adding the premiums paid to Tenant’s monthly rent. Tenant may
authorize Landlord to purchase and to administer the required minimum insurance on Tenant’s
behalf. However, Landlord, by placement of the required minimum insurance, assumes no
responsibility for premium expense nor guarantees payment for any losses sustained by Tenant.
Landlord may relieve itself of all obligations with respect to the purchase and administration of the
required insurance coverage by giving ten (10) days written notice to Tenant.

    All insurance will be placed with a reputable insurance company licensed to do business in
the state in which the Premises are located and having a financial size category equal to or greater
than IX and a policyholders rating of “A +” or “A”, as assigned by Alfred M. Best and Company,
Inc., unless otherwise approved by Landlord. Tenant further agrees to increase the various
insurance coverages specified above from time to time upon the written request of Landlord to
meet changing economic conditions and requirements imposed upon Landlord under the
Landlord’s Head Lease (if applicable) and loan agreements, if any.

     6.05 Repair and Replacement of Buildings: If the building on the Premises is damaged by
fire or any other casualty, Landlord will, within a reasonable time from the date of the damage or
destruction, repair or replace the building so that Tenant may continue in occupancy. Landlord’s
obligation to rebuild or restore the Premises will, however, be only to the extent of insurance
proceeds recovered. Basic Rent and any Pass Thru Rent required to be paid in this Lease will
not abate during the period of untenantability. If the building cannot be replaced or repaired within
a reasonable time due to the inability of Landlord to obtain materials and labor, or because of
strikes, acts of God or governmental restrictions that would prohibit, limit or delay the construction,
then the time for completion of the repair or replacement will be extended accordingly. However,
in any event, if the repair or replacement of the building has not been commenced within a period
of one (1) year from the date of the damage or destruction, Tenant or Landlord may, at their
option, terminate this Lease. If any damage or destruction occurs during the last five (5) years of
the term of this Lease to the extent of fifty percent (50%) or more of the insurable value of the
building, Landlord may, by notice to Tenant within forty (40) days after the occurrence of the
damage or destruction, in lieu of repairing or replacing the building, elect to terminate this Lease
as of the date of the damage or destruction. Tenant hereby expressly waives and releases any
and all claims against Landlord for damages in case of Landlord’s failure to rebuild or restore the
building in accordance with the provisions of this Article. Tenant’s sole remedy for any such failure
will be to elect to terminate this Lease as of the date of occurrence of the damage or destruction.
If the building and other improvements are not repaired, restored or replaced, for any reason, all
proceeds of the all risk coverage insurance applicable to the building and other permanent
improvements will be paid and given to Landlord. Tenant agrees to execute and deliver any
release or other document Landlord may request to obtain the release or control of the proceeds.




                                                  9
  Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 29 of 50 PageID #:667



    If Landlord repairs and restores the Premises, as required above, Tenant agrees to promptly
repair, replace, restore or rebuild Tenant’s leasehold improvements, equipment and furnishings
(“Tenant’s Improvements”) in accordance with the current standards and specifications for
McDonald’s Restaurants upon notice from Landlord that the Premises are ready for Tenant’s
Improvements. Tenant agrees to submit for Landlord’s approval, all plans and specifications for
Tenant’s Improvements to Landlord within thirty (30) days after Landlord delivers its plans and
specifications for the restored Premises to Tenant.

ARTICLE 7 RIGHTS OF LANDLORD

    7.01 Inspection by Landlord: Landlord or any authorized representative of Landlord may
enter the Premises at all times during reasonable business hours for the purpose of inspecting
the Premises.

    7.02 Indemnity for Litigation: If Landlord becomes subject to any claim, demand or penalty
or becomes a party to any suit or other judicial or administrative proceeding by reason of any act
occurring on the Premises, or by reason of an omission with respect to the business or operation
of the McDonald’s Restaurant, Tenant will indemnify and hold Landlord harmless against all
judgments, settlements, penalties, and expenses, including reasonable attorney’s fees, court
costs and other expenses of litigation or administrative proceeding incurred by or imposed on
Landlord in connection with the investigation or defense relating to such claim or litigation or
administrative proceeding. At the election of Landlord, Tenant will also defend Landlord.

    Tenant will pay all costs and expenses, including reasonable attorney’s fees, which may be
incurred by Landlord in enforcing any of the covenants and agreements of this Lease. All such
costs, expenses and attorney’s fees will, if paid by Landlord, together with interest, be additional
rent due on the next rent date after such payment or payments.

     7.03 Waiver of Claims: Landlord and Landlord’s agents and employees will not be liable
for, and Tenant waives claims for, damage to persons or property sustained by Tenant or any
person claiming through Tenant resulting from any accident or occurrence in or upon the
Premises or the building of which they are a part, including, but not limited to, claims for damage
resulting from: (a) equipment or appurtenances becoming out of repair; (b) Landlord’s failure to
keep the building or the Premises in repair; (c) injury done or occasioned by wind, water or other
natural element; (d) any defect in or failure of plumbing, heating or air conditioning equipment,
electric wiring or installation thereof, gas, water and steam pipes, stairs, porches, railings or walks;
(e) broken glass; (f) the backing up of any sewer pipe or downspout; (g) the bursting, leaking or
running of any tank, tub, washstand, water closet, waste pipe, drain or any other pipe or tank in,
upon or about such building or Premises; (h) the escape of steam or hot water (it being agreed
that all the foregoing are under the control of Tenant); (i) water being upon or coming through the
roof, skylight, trapdoor, stairs, walks or any other place upon or near such building of the Premises
or otherwise; (j) the falling of any fixture, plaster or stucco; (k) interruption of service of any utility.

    7.04 Re-entry Upon Default: If (a) Tenant defaults in the payment of any installment of Basic
Rent, Pass Thru Rent or Percentage Rent or any additional sum due in this Lease; (b) Tenant
defaults in any of the covenants, agreements, conditions or undertakings to be performed by
Tenant other than the payment of rent (Basic Rent, Pass Thru Rent, Percentage Rent or additional
charges) and such default continues for ten (10) days after notice in writing to Tenant; (c) Tenant
defaults in any of the terms of the Franchise Agreement or if the Franchise Agreement should
terminate, whether by lapse of time or otherwise; (d) proceedings in bankruptcy or for liquidation,
reorganization or rearrangement of Tenant’s affairs are instituted by or against Tenant; (e) a



                                                    10
  Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 30 of 50 PageID #:668



receiver or trustee is appointed for all or substantially all of Tenant’s business or assets on the
grounds of Tenant’s insolvency; (f) a trustee is appointed for Tenant after a petition has been filed
for Tenant’s reorganization under the Bankruptcy Act of the United States; (g) Tenant makes an
assignment for the benefit of its creditors; or (h) Tenant vacates or abandons the Premises, then
in any of the above events, Landlord, at its election, may declare the term of this Lease ended
and, either with or without process of law, re-enter, expel, remove and put out Tenant and all
persons occupying the Premises under Tenant, using such force as may be necessary in so
doing, and repossess and enjoy the Premises. Such re-entry and repossession will not work a
forfeiture of the rents to be paid or terminate the covenants to be performed by Tenant during the
full term of this Lease.

    Upon the expiration of the term of this Lease by reason of any of the events described above,
or in the event of the termination of this Lease or right to possession by summary dispossession
proceedings or under any provision of law now or at any time in force, whether with or without
legal proceedings, Landlord may, at its option, relet the Premises or any part for the account of
Tenant and collect the rents therefor, applying them first to the payment of expenses Landlord
may have in recovering possession of the Premises, including legal expenses and attorney’s fees,
and for putting the Premises into good order or condition or preparing or altering the same for
re-rental, expenses, commissions and charges paid, assumed or incurred by Landlord in reletting
the Premises, and then to the fulfillment of the covenants of Tenant in this Lease. Any such
reletting may be for the remainder of the term of this Lease or for a longer or shorter period. In
any case and whether or not the Premises or any part thereof is relet, Tenant will pay to Landlord
the Basic Rent, Pass Thru Rent, if applicable, Percentage Rent, any additional charges, and all
other charges required to be paid by Tenant up to the time of termination of this Lease, or of
recovery of possession of the Premises by Landlord, as the case may be. Thereafter, Tenant
covenants and agrees, if required by Landlord, to pay to Landlord, until the end of the term of this
Lease, the equivalent of the amount of all the Basic Rent and Pass Thru Rent, if applicable,
reserved in this Lease, Percentage Rent, and all other charges required to be paid by Tenant,
less the net income of reletting, if any. These payments will be due and payable by Tenant to
Landlord on the rent days above specified. In any of the circumstances described above,
Landlord will have the election to recover against Tenant, as damages for loss of the bargain and
not as a penalty, an aggregate sum which, at the time of such termination of this Lease, or of such
recovery of possession of the Premises by Landlord, represents the then present worth of the
excess, if any, of the aggregate of the Basic Rent, Pass Thru Rent, if applicable, Percentage Rent,
and all other charges payable by Tenant in this Lease that would have accrued for the balance of
the term over the aggregate rental value of the Premises for the balance of the term. Percentage
Rent for purposes of this Article shall be deemed to mean the Percentage Rent which Landlord
can show could be generated from the Premises but in no event less than the greatest amount of
Percentage Rent paid by Tenant during any year. Nothing in this Lease contained will limit or
prejudice Landlord’s right to prove and obtain as liquidated damages arising out of such breach
or termination the maximum amount allowed by any statute or rule of law which may govern the
proceeding in which such damages are to be proved.

    7.05 Holding Over: Tenant will not hold over beyond the expiration or sooner termination of
the term of this Lease. If Tenant does hold over, it will give rise to a tenancy at the sufferance of
Landlord upon the same conditions as are provided for in this Lease with a monthly rental for the
period of such holding over which is double the Basic Rent, Pass Thru Rent, if applicable, and
Percentage Rent last paid by Tenant during the term of this Lease, and interest thereon, as
liquidated damages, and not as a penalty. Landlord’s acceptance of any rent after holding over
begins does not renew this Lease. This provision does not waive Landlord’s rights of re-entry or




                                                 11
  Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 31 of 50 PageID #:669



any other right in this Lease resulting from Tenant’s breach of the covenant not to hold over or
any other breach in this Lease.

     7.06 Remedies Cumulative: The remedies in this Lease granted to Landlord will not be
exclusive or mutually exclusive, and Landlord will have such other remedies against Tenant as
may be permitted in law or in equity at any time. Any exercise of a right of termination by Landlord
will not be construed to eliminate any right of Landlord to damages on account of any default of
Tenant.

    7.07 Waiver: No delay or omission of Landlord to exercise any right or power arising from
any default will impair any such right or power or will be construed to be a waiver of any such
default or an acquiescence under this Lease. No waiver of any breach of any of the covenants
of this Lease will be held to be a waiver of any other breach or waiver, acquiescence in or consent
to any further or subsequent breach of the same covenant. The rights in this Lease given to
receive, collect or sue for any rent, monies or payments or to enforce the terms, provisions and
conditions of this Lease, or to prevent the breach or non-observance thereof, or to exercise any
right or remedy in this Lease, will not in any way affect the right or power of Landlord to declare
the term ended and to terminate this Lease because of any default in or breach of any of the
covenants, provisions or conditions of this Lease.

    7.08 Accord and Satisfaction: No payment by Tenant or receipt by Landlord of a lesser
amount than the monthly rent in this Lease stipulated will be deemed to be other than on account
of the earliest stipulated rent, nor will any endorsement or statement on any check or any letter
accompanying any check or payment as rent be deemed an accord and satisfaction. Landlord
may accept such check or payment without prejudice to Landlord’s right to recover the balance
of such rent or pursue any other remedy provided for in this Lease.

    7.09 Right to Perform for Tenant: If Tenant should fail to perform any of its obligations
under the provisions of this Lease, Landlord, at its option, may (but will not be required to) do the
same or cause the same to be done. In addition to any and all other rights and remedies of
Landlord, the cost incurred by Landlord in connection with such performance by Landlord will be
an additional charge due from Tenant to Landlord, together with interest thereon at the maximum
rate permitted by law in the state in which the Premises are located on the next rent date after
such expenditure or, if there is no maximum rate permitted by law, at fifteen percent (15%) per
annum.

    7.10 Condemnation: If the entire Premises are condemned under eminent domain, or
acquired in lieu of condemnation, for any public or quasi-public use or purpose, all rentals and
taxes or other charges will be paid to that date, and Tenant will have the right to make a claim for
the value of its leasehold estate. Tenant will, also, have the right to claim and recover such
compensation as may be separately awarded for any and all damage to Tenant’s business by
reason of the condemnation and for any cost or loss to which Tenant might be put in removing
Tenant’s merchandise, furniture, equipment and other personal property. Tenant specifically
waives and releases any claim it may have, however, for the value of the building, fixtures and
other improvements on the Premises whether or not installed or paid for by Tenant. Tenant further
agrees to subordinate any claim it may have to Landlord’s claim for the value of the improvements.

   If only a part of the Premises is taken or condemned and Landlord determines that the
operation of a McDonald’s Restaurant on the Premises is no longer economically feasible or
desirable, Landlord may at any time, either prior to or within a period of sixty (60) days after the
date when possession of the Premises will be required by the condemning authority, elect to



                                                 12
  Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 32 of 50 PageID #:670



terminate this Lease. If Landlord fails to exercise its option to terminate this Lease or will not have
any such option, Landlord will (1) with reasonable promptness, make necessary repairs to and
alterations of the improvements on the Premises for the purpose of restoring it to substantially the
same use as that which was in effect immediately prior to such taking, to the extent that may be
necessary by the condemnation; and (2) be entitled to the entire award for such partial taking. If
Landlord does not elect to terminate this Lease, Tenant’s Basic Rent and Pass Thru Rent, if
applicable, will be reduced by a fraction, the numerator of which will be the total condemnation
award or settlement and the denominator of which will be the fair market value of the Premises,
prior to the taking, as determined by an independent appraiser selected by the Landlord.

    7.11 Subordination and Non-Disturbance: This Lease and all of Tenant’s rights, title and
interest under the Lease will be subject, subordinated and inferior to the lien of any and all
mortgages and to the rights of all parties under any sale and leaseback of the Premises and to
any and all terms, conditions, provisions, extensions, renewals or modifications of any such
mortgage or mortgages or sale and leaseback which Landlord or any grantee of Landlord
(collectively hereafter called “Fee Owner”) has or may place upon the Premises and the
improvements thereon, in the same manner and to the same extent as if this Lease had been
executed subsequent to the execution, delivery and recording of such mortgage or of the deed
and lease under the sale and leaseback. This provision is intended to include the right of any
grantee or Landlord under a sale and leaseback to further encumber the property with one or
more mortgages, all of which are declared to be superior to the interest of Tenant in this Lease.

     If a mortgagee or any other person acquires title to the Premises pursuant to the exercise of
any remedy provided for in such mortgage, or in the event of the default under the Lease related
to a sale and leaseback of the Premises, Tenant’s right of possession will not be disturbed
provided (a) Tenant is not then in default under this Lease and (b) Tenant attorns to such title
holder. Tenant agrees that upon a mortgage foreclosure it will attorn to any mortgagee or
assignee or any purchaser at the foreclosure sale (collectively called “Purchaser”) as its Landlord
and in the case of a default under the terms of the lease used in a sale and leaseback, it will attorn
to the Fee Owner of the Premises as its new Landlord and, in either event, this Lease will continue
in full force and effect as a direct Lease between Tenant and such party under all of the terms of
this Lease. If there is a foreclosure of a mortgage placed on the property by a grantee under a
sale and leaseback, such attornment will be required only if, at the time of such foreclosure, the
Lease used in the sale and leaseback is also in default.

    The subordination of this Lease to any mortgagee of Fee Owner provided for in this Lease or
to any Lease under a sale and leaseback arrangement will be automatic and self-operative, and
no special instrument of subordination will be necessary. Without limiting such automatic and
self-operative subordinations, however, Tenant will, on demand, at any time or times, execute,
acknowledge and deliver to Fee Owner, without expense to Fee Owner, any and all instruments
that may be necessary or proper to evidence the subordination of this Lease and all rights in this
Lease to the lien of any such mortgage, or to any such lease under a sale and leaseback
arrangement. If Tenant fails, at any time, to execute, acknowledge and deliver any such
subordination instrument within five (5) days after receipt of the notice, in addition to any other
remedies available, Landlord may execute, acknowledge and deliver the same as the
attorney-in-fact on Tenant’s behalf; and Tenant hereby irrevocably makes, constitutes and
appoints Landlord, its successors and assigns, such attorney-in-fact for that purpose.




                                                  13
  Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 33 of 50 PageID #:671



ARTICLE 8 MISCELLANEOUS

    8.01 No Agency Created: Tenant will have no authority, express or implied, to act as agent
of Landlord or any of its affiliates for any purpose. Tenant is, and will remain, an independent
contractor responsible for all obligations and liabilities of, and for all loss or damage to, the
Premises, including any personal property, equipment, fixtures or real property connected with
them and for all claims or demands based on damage or destruction of property or based on
injury, illness or death of any person or persons, directly or indirectly, resulting from the operation
of the McDonald’s Restaurant located on the Premises.

    8.02 Recording of Lease: Tenant will not record this Lease without the written consent of
Landlord. However, upon the request of either party, the other party will join the execution of a
memorandum or a so-called “short-form” of this Lease for the purpose of recordation. The
memorandum or short form of this Lease will describe the parties, the Premises and the term of
this Lease and will incorporate this Lease by reference. The party requesting execution of the
memorandum will bear all costs for recording it.

    8.03 Force Majeure: Whenever a period of time is provided in this Lease for either party to
do or perform any act or thing, except the payment of monies, neither party will be liable for any
delays due to strikes, lockouts, casualties, acts of God, war, governmental regulation or control
or other causes beyond the reasonable control of the parties, and in any event the time period for
the performance of an obligation in this Lease will be extended for the amount of time of the delay.
This Article will not apply to, or result in, an extension of the term of this Lease.

    8.04 Paragraph Headings: Headings in this Lease are for convenience only and are not to
be construed as part of this Lease and will not be construed as defining or limiting in any way the
scope or intent of the provisions of this Lease.

    8.05 Invalidity of a Provision: If any term or provision of this Lease will to any extent be
held invalid or unenforceable, the remaining terms and provisions of this Lease will not be
affected, but each term and provision of this Lease will be valid and be enforced to the fullest
extent permitted by law. If any material term of this Lease is stricken or declared invalid, Landlord
reserves the right to terminate this Lease at its sole option.

    8.06 Law Governing: The terms and provisions of this Lease will be governed by the laws
of the State of Illinois.

     8.07 Entire Agreement: This Lease and the Franchise Agreement will be deemed to include
the entire agreement between the parties, and it is agreed that neither Landlord nor anyone acting
in its behalf has made any statement, promise or agreement or taken upon itself any engagement
whatever, verbally or in writing, in conflict with the terms of this Lease, or that in any way modifies,
varies, alters, enlarges, or invalidates any of its provisions, or extends the term of this Lease, and
that no obligations of Landlord will be implied in addition to the obligations expressed in this Lease.
This agreement cannot be changed orally but only by an agreement in writing signed by Landlord
and Tenant. Nothing in this Lease or in any related agreement, however, is intended to disclaim
the representations made in the Franchise Disclosure Document furnished to Tenant.

    8.08 Parties Bound: The terms of this Lease will extend to and be binding upon the
administrators, executors, heirs, assigns and successors of the parties, subject to the terms of
Article 4.06.




                                                  14
  Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 34 of 50 PageID #:672



    8.09 Notices or Demands: All notices to or demands upon Landlord or Tenant given under
any of the provisions of this Lease will be in writing. Any notices or demands from Landlord to
Tenant will be deemed to have been duly and sufficiently given if a copy has been delivered
personally or mailed by United States registered or certified mail in an envelope properly stamped
and addressed to Tenant at the address of the Premises. Any notices or demands from Tenant
to Landlord will be deemed to have been duly and sufficiently given if mailed by registered or
certified mail in an envelope properly stamped and addressed to Landlord at 110 N. Carpenter
Street, Chicago, Illinois 60607, Attention: Director, U.S. Legal Department. Mailed notices shall
be deemed received three (3) business days after being deposited in the U.S. Mail. Either party,
by notice, may change the address to which notice will be sent, but all notices mailed to Tenant
at the address of the restaurant on the Premises will be deemed sufficient.

    To indicate their consent to this Operator’s Lease the parties, or their authorized
representatives or officers, have signed this document.

TENANT:                                             LANDLORD: McDONALD’S USA, LLC


                                                    By:


                                                    Date Signed:

                                                    Location Code:

                                                    Prepared by:




                                               15
     Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 35 of 50 PageID #:673


Addition to Schedule A if there is excess property:

[CITY, STATE]
[Address]
L/C: __________
File #: __________
                                EXCESS PROPERTY ADDENDUM

1. Landlord and Tenant acknowledge that the Premises includes excess property which will not be
   used in the operation of the McDonald’s Restaurant developed on the Premises. The excess
   property is included in the legal description described on Schedule A of this Lease.

2. If the Landlord, in its sole discretion, is able to sell or lease the excess property during the term of
   this Lease, Tenant agrees to amend this Lease to accomplish the following:

   A. The Premises shall be amended to delete the excess property so that it will no longer be leased
      to Tenant.

   B. The Premises will be made subject and subordinate to easements that may be needed for
      access, utilities, drainage, signs or any other necessary use to properly or conveniently develop
      the excess property. Landlord agrees that no such easements or reservations shall
      unreasonably interfere with the continuing operation of the McDonald’s Restaurant, and all
      costs, expenses and liabilities associated with the easements or any other use of the Premises
      shall be assumed by the Landlord.

3. Notwithstanding the deletion of the excess property from the Premises, the Tenant’s rent shall
   remain as stated in this Lease and shall not be reduced. However, Tenant shall be reimbursed by
   Landlord for an amount equal to approximately all of Tenant’s costs for real estate taxes, insurance
   and maintenance of the excess property up to an amount not to exceed the Landlord’s gain on any
   sale or disposition of the excess property. The gain or loss on the disposition of the excess property
   shall be determined by subtracting the net book value of the excess property from the net proceeds
   of the Landlord’s sale or other disposition of the excess property. If the excess property is leased
   by Landlord, the gain or loss shall be determined by subtracting the net present value of the rental
   payments to be received by Landlord from the net present value of all of Landlord’s rental payments
   or Landlord’s net book value associated with the excess property.

4. If the excess property is developed in such a manner as to provide for common access, parking,
   utilities or other easements that benefit both the Premises and the excess property, Tenant agrees
   to pay a pro rata share of the cost of maintaining and repairing such common access, parking,
   utilities or other easements as set forth in the written agreements.

5. The effective date of the above described amendment shall be the date of closing of the sale of the
   excess property, if sold, or the date the rent commences, if it is leased.




                                             SCHEDULE A
          Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 36 of 50 PageID #:674
                                                                             R3067 LT RBFL    1   0050 L




                                                             SITE :
    STORE:                                                   FILE :
                                                             SEQ    :
                                                             REGION :


    RE:      INITIAL         PROJECTED

                                              RENT TERMS



                        MONTHLY                MONTHLY                                   REACQUISITION/
COMMENCEMENT DATE        BASIC      PERCENT     BASE       PASS THRU      ADDL PROP      RENEGOTIATION
   EXPIRATION DATE       RENT        RENT       SALES        RENT #         RENT #           RENT #



COMMENCEMENT OF TERM
   REMAINDER OF TERM




# If rental amounts are shown in these columns, these amounts are to be paid monthly.


                                              SCHEDULE B
     Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 37 of 50 PageID #:675


[CITY, STATE]
[Address]
L/C: __________
File #: __________
                              LANDLORD’S INTEREST ADDENDUM
                                (McDonald’s USA, LLC Leased Property)

1. LANDLORD’S INTEREST IN PREMISES: Landlord holds a leasehold interest in the Premises or
   a portion of the Premises under the Head Lease described in Article 1.05.

2. COMPLIANCE WITH HEAD LEASE: Tenant acknowledges and agrees that the terms and
   conditions of this Lease are subject and subordinate to the terms and conditions of the Head Lease
   and any subsequent amendments to it. If there are any inconsistencies between this Lease and the
   Head Lease, the more restrictive obligations of the Head Lease will prevail. Tenant will not, in its
   use and enjoyment of the Premises, suffer or permit any condition to exist, or do, or omit to do,
   anything which would give rise to any right of the landlord under the Head Lease (“Head Landlord”)
   to terminate the Head Lease or any rights of Landlord. Tenant will perform, comply with and
   discharge all obligations which Landlord is required to comply with and discharge under the Head
   Lease, including, but not limited to, payment of all charges, costs and expenses as set forth in
   Article 3.01 of this Lease. Such payments shall not, however, include payment of Landlord’s basic
   monthly rental obligations under the Head Lease.

3. TENANT’S STATEMENTS AND CERTIFICATES: Without limiting the generality of the foregoing,
   Tenant agrees to promptly provide to Landlord insurance policies or certificates, off-set statements,
   statements of sales, mechanic’s lien waivers, notices, releases and any other statement, record or
   document which may be required, from time to time, by the Head Landlord under the terms of the
   Head Lease. All certificates or policies of insurance so required will also name the Head Landlord
   as co-insured or additional insured, as the case may be.

4. ENFORCEMENT OF LANDLORD’S RIGHTS UNDER HEAD LEASE: It is acknowledged that the
   Head Landlord may have certain obligations under the Head Lease to maintain and repair the
   Premises and adjoining areas, pay real estate taxes, assessments and special charges and
   impositions, restore, replace or rebuild the Premises and adjoining areas in the event of damage by
   fire and other causes, carry and pay for certain types of insurance policies and perform other
   obligations set forth in the Head Lease. If these obligations exist, Landlord agrees to make a good
   faith effort to obtain the timely and faithful performance of Head Landlord’s obligations, but Landlord
   will not be in default or breach of any of its covenants and duties under this Lease or be liable for
   any resulting loss or claim of Tenant if Landlord is not able to enforce its rights under the Head
   Lease. With respect to Landlord’s obligation to repair and restore the Premises in the event of
   damage or destruction by fire or any other cause, Landlord’s obligations are conditioned upon
   Landlord obtaining the cooperation and approval of the Head Landlord, as it may be required, and
   the compliance of Head Landlord with all of Head Landlord’s duties under the Head Lease; and
   Landlord will not be liable to Tenant for any damage, claim or injury resulting from Landlord’s inability
   to repair or restore the Premises due to a default or breach of the Head Lease by the Head Landlord.

5. INTENT OF THE PARTIES: It is the intent of the parties to enter into a sublease between Landlord
   and Tenant and not to make an assignment of the Head Lease. The parties further acknowledge
   that it is their intent that there be no merger of either Landlord’s or Tenant’s interest in this Lease
   and fee title if either party acquires a fee interest in the Premises at any time after the execution of
   this Lease. In such event, this Lease will remain in full force and effect and will determine the rights,
   duties and obligations of the parties.




                                             SCHEDULE C
     Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 38 of 50 PageID #:676


[CITY, STATE]
[Address]
L/C: __________
File #: __________
                              LANDLORD’S INTEREST ADDENDUM
                              (McDonald’s Corporation Leased Property)

1. LANDLORD’S INTEREST IN PREMISES: Landlord holds a leasehold interest in the Premises or
   a portion of the Premises through an internal lease(s) with McDonald’s Corporation and/or its
   affiliated companies (McDonald’s Corporation and/or its affiliated companies are hereafter referred
   to as “McDonald’s”) (“McDonald’s Internal Lease Documentation”) as may be amended from time
   to time. The McDonald’s Internal Lease Documentation does not increase Tenant’s obligations
   under this Lease. The McDonald’s Internal Lease Documentation requires Landlord to meet all of
   the obligations of the tenant under the Head Lease described in Article 1.05.

2. COMPLIANCE WITH HEAD LEASE: Tenant acknowledges and agrees that the terms and
   conditions of this Lease are subject and subordinate to the terms and conditions of the Head Lease
   and any subsequent amendments to it. If there are any inconsistencies between this Lease,
   McDonald’s Internal Lease Documentation and the Head Lease, the more restrictive obligations of
   the Head Lease will prevail. Tenant will not, in its use and enjoyment of the Premises, suffer or
   permit any condition to exist, or do, or omit to do, anything which would give rise to any right of the
   landlord under the Head Lease (“Head Landlord”) to terminate the Head Lease or any rights of
   Landlord and/or McDonald’s. Tenant will perform, comply with and discharge all obligations which
   Landlord is required to comply with and discharge under the Head Lease, including, but not limited
   to, payment of all charges, costs and expenses as set forth in Article 3.01 of this Lease. Such
   payments shall not, however, include payment of the basic monthly rental obligations under the
   Head Lease.

3. TENANT’S STATEMENTS AND CERTIFICATES: Without limiting the generality of the foregoing,
   Tenant agrees to promptly provide to Landlord, insurance policies or certificates, off-set statements,
   statements of sales, mechanic’s lien waivers, notices, releases and any other statement, record or
   document which may be required, from time to time, by the Landlord or the Head Landlord under
   the terms of the Head Lease. All certificates or policies of insurance so required will, in addition to
   Landlord, also name the Head Landlord and McDonald’s as co-insureds or additional insureds, as
   the case may be.

4. ENFORCEMENT OF LANDLORD’S RIGHTS UNDER HEAD LEASE: It is acknowledged that the
   Head Landlord may have certain obligations under the Head Lease to maintain and repair the
   Premises and adjoining areas, pay real estate taxes, assessments and special charges and
   impositions, restore, replace or rebuild the Premises and adjoining areas in the event of damage by
   fire and other causes, carry and pay for certain types of insurance policies and perform other
   obligations set forth in the Head Lease. If these obligations exist, Landlord agrees to make a good
   faith effort to obtain the timely and faithful performance of Head Landlord’s obligations, but Landlord
   will not be in default or breach of any of its covenants and duties under this Lease or be liable for
   any resulting loss or claim of Tenant if Landlord is not able to enforce the rights of tenant under the
   Head Lease. With respect to Landlord’s obligation to repair and restore the Premises in the event
   of damage or destruction by fire or any other cause, Landlord’s obligations are conditioned upon
   Landlord obtaining the cooperation and approval of the Head Landlord, as it may be required, and
   the compliance of Head Landlord with all of Head Landlord’s duties under the Head Lease; and
   neither Landlord nor McDonald’s will be liable to Tenant for any damage, claim or injury resulting
   from Landlord’s inability to repair or restore the Premises due to a default or breach of the Head
   Lease by the Head Landlord.
     Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 39 of 50 PageID #:677


5. INTENT OF THE PARTIES: It is the intent of the parties to enter into a subleasing agreement
   between Landlord and Tenant and not to make an assignment of the Head Lease or McDonald’s
   Internal Lease Documentation. The parties further acknowledge that it is their intent that there be
   no merger of either Landlord’s or Tenant’s interest in this Lease and fee title if either party acquires
   a fee interest in the Premises at any time after the execution of this Lease. In such event, this Lease
   will remain in full force and effect and will determine the rights, duties and obligations of the parties.




                                             SCHEDULE C
     Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 40 of 50 PageID #:678


[CITY, STATE]
[Address]
L/C: __________
File #: __________
                              LANDLORD’S INTEREST ADDENDUM
                       (McDonald’s Corporation or McRec Fee Owned Property)

1. LANDLORD’S INTEREST IN PREMISES: Landlord holds a leasehold interest in the Premises or
   a portion of the Premises through an internal lease(s) with McDonald’s Corporation and/or its
   affiliated companies (McDonald’s Corporation and/or its affiliated companies are hereafter referred
   to as “McDonald’s”) (“McDonald’s Internal Lease Documentation”) as may be amended from time
   to time. The McDonald’s Internal Lease Documentation between McDonald’s and Landlord does
   not increase Tenant’s obligations under this Lease. Tenant acknowledges and agrees that under
   the terms of this Lease, Tenant will perform, comply with and discharge any and all obligations
   related to the Premises and its use, including, but not limited to, the payment of all charges, costs
   and expenses as set forth in Article 3.01 of this Lease.

2. TENANT’S INSURANCE POLICIES AND CERTIFICATES: All certificates and policies of
   insurance so required under this Lease will, in addition to Landlord, name McDonald’s as an
   additional insured.

3. INTENT OF THE PARTIES: It is the intent of the parties to enter into a subleasing agreement
   between Landlord and Tenant and not to make an assignment of the McDonald’s Internal Lease
   Documentation. The parties further acknowledge that it is their intent that there be no merger of
   either Landlord’s or Tenant’s interest in this Lease and fee title if either party acquires a fee interest
   in the Premises at any time after the execution of this Lease. In such event, this Lease will remain
   in full force and effect and will determine the rights, duties and obligations of the parties.




                                             SCHEDULE C
     Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 41 of 50 PageID #:679


[CITY, STATE]
[Address]
L/C: __________
File #: __________
                           LANDLORD’S INTEREST ADDENDUM – OIL
                  (Oil Partner as Head Landlord and McDonald’s USA, LLC is tenant
                 under a Ground Lease and Operating Agreement with an oil partner)

1. LANDLORD’S INTEREST IN PREMISES: Landlord holds a leasehold interest in the Premises or
   a portion of the Premises under the Head Lease described in Article 1.05. The Head Lease provides
   for the joint operation of a fuel facility, McDonald’s Restaurant and convenience store, and if
   provided for in the Head Lease, the operation of a car wash, at the property as defined in the Head
   Lease.

2. COMPLIANCE WITH HEAD LEASE: Tenant acknowledges and agrees that the terms and
   conditions of this Lease are subject and subordinate to the terms and conditions of the Head Lease
   and any subsequent amendments to it. If there are any inconsistencies between this Lease and the
   Head Lease, the more restrictive obligations of the Head Lease will prevail. Tenant will not, in its
   use and enjoyment of the Premises, suffer or permit any condition to exist, or do, or omit to do,
   anything which would give rise to any right of the landlord under the Head Lease (“Head Landlord”)
   to terminate the Head Lease or any rights of Landlord. Tenant will perform, comply with and
   discharge all obligations which Landlord is required to comply with and discharge under the Head
   Lease, including but not limited to, payment of all charges, costs and expenses set forth in
   Article 3.01 of this Lease. Such payments shall not, however, include payment of Landlord’s
   monthly basic rental obligations under the Head Lease.

3. TENANT’S STATEMENTS AND CERTIFICATES: Without limiting the generality of the foregoing,
   Tenant agrees to promptly provide to Landlord insurance policies or certificates, off-set statements,
   statements of sales, mechanic’s lien waivers, notices, releases and any other statement, record or
   document which may be required, from time to time, by the Head Landlord under the terms of the
   Head Lease. All certificates or policies of insurance so required will also name the Head Landlord
   as co-insured or additional insured, as the case may be.

4. ENFORCEMENT OF LANDLORD’S RIGHTS UNDER HEAD LEASE: It is acknowledged that the
   Head Landlord may have certain obligations under the Head Lease to maintain and repair the
   Premises and adjoining areas, pay real estate taxes, assessments and special charges and
   impositions, restore, replace or rebuild the Premises and adjoining areas in the event of damage by
   fire and other causes, carry and pay for certain types of insurance policies and perform other
   obligations set forth in the Head Lease. If these obligations exist, Landlord agrees to make a good
   faith effort to obtain the timely and faithful performance of Head Landlord’s obligations, but Landlord
   will not be in default or breach of any of its covenants and duties under this Lease or be liable for
   any resulting loss or claim of Tenant if Landlord is not able to enforce its rights under the Head
   Lease. With respect to Landlord’s obligation to repair and restore the Premises in the event of
   damage or destruction by fire or any other cause, Landlord’s obligations are conditioned upon
   Landlord obtaining the cooperation and approval of the Head Landlord, as it may be required, and
   the compliance of Head Landlord with all of Head Landlord’s duties under the Head Lease; and
   Landlord will not be liable to Tenant for any damage, claim or injury resulting from Landlord’s inability
   to repair or restore the Premises due to a default or breach of the Head Lease by the Head Landlord.




                                                     1
     Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 42 of 50 PageID #:680


5. INTENT OF THE PARTIES: It is the intent of the parties to enter into a subleasing agreement
   between Landlord and Tenant and not to make an assignment of the Head Lease. The parties
   further acknowledge that it is their intent that there be no merger of either Landlord’s or Tenant’s
   interest in this Lease and fee title if either party acquires a fee interest in the Premises at any time
   after the execution of this Lease. In such event, this Lease will remain in full force and effect and
   will determine the rights, duties and obligations of the parties.




                                                    2
     Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 43 of 50 PageID #:681


[CITY, STATE]
[Address]
L/C: __________
File #: __________
                          LANDLORD’S INTEREST ADDENDUM – OIL
                 (Oil Partner as Head Landlord and McDonald’s Corporation is tenant
                 under a Ground Lease and Operating Agreement with an oil partner)

1. LANDLORD’S INTEREST IN PREMISES: Landlord holds a leasehold interest in the Premises or
   a portion of the Premises through an internal lease(s) with McDonald’s Corporation and/or its
   affiliated companies (McDonald’s Corporation and/or its affiliated companies are hereafter referred
   to as “McDonald’s”) (“McDonald’s Internal Lease Documentation”) as may be amended from time
   to time. The McDonald’s Internal Lease Documentation does not increase Tenant’s obligations
   under this Lease. The McDonald’s Internal Lease Documentation requires Landlord to meet all of
   the obligations of the tenant under the Head Lease described in Article 1.05. The Head Lease
   provides for the joint operation of a fuel facility, McDonald’s Restaurant and convenience store, and
   if provided for in the Head Lease, the operation of a car wash, at the property as defined in the Head
   Lease.

2. COMPLIANCE WITH HEAD LEASE: Tenant acknowledges and agrees that the terms and
   conditions of this Lease are subject and subordinate to the terms and conditions of the Head Lease
   and any subsequent amendments to it. If there are any inconsistencies between this Lease,
   McDonald’s Internal Lease Documentation and the Head Lease, the more restrictive obligations of
   the Head Lease will prevail. Tenant will not, in its use and enjoyment of the Premises, suffer or
   permit any condition to exist, or do, or omit to do, anything which would give rise to any right of the
   landlord under the Head Lease (“Head Landlord”) to terminate the Head Lease or any rights of
   Landlord and/or McDonald’s. Tenant will perform, comply with and discharge all obligations which
   Landlord is required to comply with and discharge under the Head Lease, including but not limited
   to, payment of all charges, costs and expenses set forth in Article 3.01 of this Lease. Such
   payments shall not, however, include payment of Landlord’s monthly basic rental obligations under
   the Head Lease.

3. TENANT’S STATEMENTS AND CERTIFICATES: Without limiting the generality of the foregoing,
   Tenant agrees to promptly provide to Landlord insurance policies or certificates, off-set statements,
   statements of sales, mechanic’s lien waivers, notices, releases and any other statement, record or
   document which may be required, from time to time, by the Landlord or the Head Landlord under
   the terms of the Head Lease. All certificates or policies of insurance so required will, in addition to
   Landlord, also name the Head Landlord and McDonald’s as co-insureds or additional insureds, as
   the case may be.

4. ENFORCEMENT OF LANDLORD’S RIGHTS UNDER HEAD LEASE: It is acknowledged that the
   Head Landlord may have certain obligations under the Head Lease to maintain and repair the
   Premises and adjoining areas, pay real estate taxes, assessments and special charges and
   impositions, restore, replace or rebuild the Premises and adjoining areas in the event of damage by
   fire and other causes, carry and pay for certain types of insurance policies and perform other
   obligations set forth in the Head Lease. If these obligations exist, Landlord agrees to make a good
   faith effort to obtain the timely and faithful performance of Head Landlord’s obligations, but Landlord
   will not be in default or breach of any of its covenants and duties under this Lease or be liable for
   any resulting loss or claim of Tenant if Landlord is not able to enforce its rights under the Head
   Lease. With respect to Landlord’s obligation to repair and restore the Premises in the event of
   damage or destruction by fire or any other cause, Landlord’s obligations are conditioned upon
   Landlord obtaining the cooperation and approval of the Head Landlord, as it may be required, and
   the compliance of Head Landlord with all of Head Landlord’s duties under the Head Lease; and


                                                    1
     Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 44 of 50 PageID #:682


   neither Landlord nor McDonald’s will be liable to Tenant for any damage, claim or injury resulting
   from Landlord’s inability to repair or restore the Premises due to a default or breach of the Head
   Lease by the Head Landlord.

5. INTENT OF THE PARTIES: It is the intent of the parties to enter into a subleasing agreement
   between Landlord and Tenant and not to make an assignment of the Head Lease or McDonald’s
   Internal Lease Documentation. The parties further acknowledge that it is their intent that there be
   no merger of either Landlord’s or Tenant’s interest in this Lease and fee title if either party acquires
   a fee interest in the Premises at any time after the execution of this Lease. In such event, this Lease
   will remain in full force and effect and will determine the rights, duties and obligations of the parties.




                                                     2
     Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 45 of 50 PageID #:683


[CITY, STATE]
[Address]
L/C: __________
File #: __________
                         CO-BRANDED DEVELOPMENT ADDENDUM
 (McDonald’s entity is landlord under a Ground Lease and Operating Agreement with an oil partner)

1. GROUND LEASE AND OPERATING AGREEMENT: Tenant acknowledges that Landlord or
   McDonald’s Corporation or an affiliated company of McDonald’s Corporation has entered into a
   Ground Lease and Operating Agreement (“Agreement”) with that oil partner set forth in the
   Agreement. The Agreement provides for the joint operation of a fuel facility, McDonald’s Restaurant
   and convenience store, and if provided for in the Agreement, the operation of a car wash, at the
   property as defined in the Agreement.

2. COMPLIANCE WITH THE AGREEMENT: Tenant acknowledges receipt of a copy of the
   Agreement, will abide by its terms and agrees that Tenant is obligated to perform any and all
   obligations of Landlord set forth in the Agreement. Tenant further agrees that these obligations are
   in addition to any obligations that Tenant may have under the terms of this Lease or Franchise
   Agreement with Landlord. If there are any inconsistencies between the Agreement and this Lease
   or Franchise Agreement, the more restrictive obligations of the Agreement will prevail. If there are
   any inconsistencies between the Agreement and the Head Lease, if any, as described in
   Article 1.05, the more restrictive obligations of the Head Lease will prevail.
     Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 46 of 50 PageID #:684


[CITY, STATE]
[Address]
L/C: __________
File #: __________
                              McDONALD’S INTEREST ADDENDUM
       (McDonald’s USA, LLC holds interest in Master Agreement – interest is not a leasehold)

THIS McDONALD’S INTEREST ADDENDUM is attached to and made a part of the Operator’s Lease
(“Agreement”) between McDONALD’S USA, LLC, a Delaware limited liability company (“McDonald’s”)
and __________________________ (hereafter, for purposes of this Addendum, called “Grantee”).

1. McDONALD’S INTEREST IN PREMISES: McDonald’s has obtained the right to use the Premises
   pursuant to the _______________________________________ described in Article 1.05 (“Master
   Agreement”).

2. COMPLIANCE WITH THE MASTER AGREEMENT: Grantee acknowledges and agrees that the
   terms and conditions of this Agreement are subject and subordinate to the terms and conditions of
   the Master Agreement and any subsequent amendments to it. If there are any inconsistencies
   between this Agreement and the Master Agreement, the more restrictive obligations of the Master
   Agreement will prevail. Grantee will not, in its use and enjoyment of the Premises, suffer or permit
   any condition to exist, or do, or omit to do, anything which would give rise to any right of the grantor
   of McDonald’s interest under the Master Agreement (“Master Grantor”) to terminate the Master
   Agreement or to prejudice or limit any rights of McDonald’s under the Master Agreement. Grantee
   will perform, comply with and discharge all obligations which McDonald’s is required to perform,
   comply with and discharge pursuant to the Master Agreement including, but not limited to, the
   payment of all charges, costs and expenses as set forth in Article 3.01 of this Agreement. Such
   payments shall not, however, include payment of McDonald’s basic monthly fee obligation for its
   interest under the Master Agreement.

3. GRANTEE’S STATEMENTS AND CERTIFICATES: Without limiting the generality of the
   foregoing, Grantee agrees to promptly provide the insurance policies or certificates, off-set
   statements, statements of sales, mechanic’s lien waivers, notices, releases and any other
   statement, record or document which may be required from time to time by McDonald’s under the
   terms of the Master Agreement. All certificates or policies of insurance so required will name the
   Master Grantor as co-insured or additional insured, as the case may be.

4. ENFORCEMENT OF McDONALD’S RIGHTS UNDER MASTER AGREEMENT:                                        It is
   acknowledged that the Master Grantor may have certain obligations under the Master Agreement
   to maintain and repair the Premises and adjoining areas, pay real estate taxes, assessments and
   special charges and impositions, restore, replace or rebuild the Premises and adjoining areas in the
   event of damage by fire and other causes, carry and pay for certain types of insurance policies and
   perform other obligations set forth in the Master Agreement. If these obligations exist, McDonald’s
   agrees to make a good faith effort to obtain the timely and faithful performance of the Master
   Grantor’s obligations, but McDonald’s will not be in default or breach of any of its covenants and
   duties under this Agreement or be liable for any resulting loss or claim of Grantee if McDonald’s is
   not able to enforce its rights under the Master Agreement. With respect to McDonald’s obligation,
   if any, to repair and restore the Premises in the event of damage or destruction by fire or any other
   cause, McDonald’s obligations are conditioned upon McDonald’s obtaining the cooperation and
   approval of the Master Grantor, as it may be required, and the compliance of the Master Grantor
   with all of the Master Grantor’s duties under the Master Agreement; and McDonald’s will not be
   liable to Grantee for any damage, claim or injury resulting from McDonald’s inability to repair or
   restore the Premises due to a default or breach of the Master Agreement by the Master Grantor.



                                                    1
     Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 47 of 50 PageID #:685


5. INTENT OF THE PARTIES: It is the intent of the parties to enter into a sub-agreement between
   McDonald’s and Grantee and not to make an assignment of the Master Agreement. The parties
   further acknowledge that it is their intent that there be no merger of either McDonald’s or Grantee’s
   interest in this Agreement and the fee interest if either party acquires the fee interest in the Premises
   at any time after the execution of this Agreement. In such event, this Agreement will remain in full
   force and effect and will determine the rights, duties, and obligations of the parties. In addition,
   notwithstanding anything contained in this Agreement to the contrary, if McDonald’s does not hold
   a leasehold interest in the Premises, this Agreement shall not be deemed a sublease but a
   sub-conveyance allowed by McDonald’s rights under the Master Agreement. It is further agreed
   that the designation of this document as an “Operator’s Lease” is merely for convenience and does
   not purport to transfer greater rights to Grantee than those held by McDonald’s pursuant to the
   Master Agreement.




                                                     2
     Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 48 of 50 PageID #:686


[CITY, STATE]
[Address]
L/C: __________
File #: __________
                             McDONALD’S INTEREST ADDENDUM
      (McDonald’s Corporation holds interest in Master Agreement – interest is not a leasehold)

THIS McDONALD’S INTEREST ADDENDUM is attached to and made a part of the Operator’s Lease
(“Agreement”) between McDONALD’S USA, LLC, a Delaware limited liability company (“McDonald’s
USA”) and ______________________________ (hereafter, for purposes of this Addendum, called
“Grantee”).

1. McDONALD’S USA’S INTEREST IN PREMISES: McDonald’s USA has obtained the right to use
   the Premises through an internal agreement(s) with McDonald’s Corporation and/or its affiliated
   companies (McDonald’s Corporation and/or its affiliated companies are hereafter referred to as
   “McDonald’s”) (“McDonald’s Internal Agreement Documentation”) as may be amended from time to
   time. The McDonald’s Internal Agreement Documentation does not increase Grantee’s obligations
   under this Agreement. The McDonald’s Internal Agreement Documentation requires McDonald’s
   USA to meet all of the obligations of McDonald’s under the Master Agreement described in
   Article 1.05.

2. COMPLIANCE WITH THE MASTER AGREEMENT: Grantee acknowledges and agrees that the
   terms and conditions of this Agreement are subject and subordinate to the terms and conditions of
   the Master Agreement and any subsequent amendments to it. If there are any inconsistencies
   between this Agreement, McDonald’s Internal Agreement Documentation and the Master
   Agreement, the more restrictive obligations of the Master Agreement will prevail. Grantee will not,
   in its use and enjoyment of the Premises, suffer or permit any condition to exist, or do, or omit to
   do, anything which would give rise to any right of the grantor of McDonald’s interest under the Master
   Agreement (“Master Grantor”) to terminate the Master Agreement or to prejudice or limit any rights
   of McDonald’s under the Master Agreement. Grantee will perform, comply with and discharge all
   obligations which McDonald’s is required to perform, comply with and discharge pursuant to the
   Master Agreement including, but not limited to, the payment of all charges, costs and expenses as
   set forth in Article 3.01 of this Agreement. Such payments shall not, however, include payment of
   McDonald’s basic monthly fee obligation for its interest under the Master Agreement.

3. GRANTEE’S STATEMENTS AND CERTIFICATES: Without limiting the generality of the
   foregoing, Grantee agrees to promptly provide the insurance policies or certificates, off-set
   statements, statements of sales, mechanic’s lien waivers, notices, releases and any other
   statement, record or document which may be required from time to time by McDonald’s USA,
   McDonald’s or the Master Grantor under the terms of the Master Agreement. All certificates or
   policies of insurance so required will, in addition to McDonald’s USA, also name the Master Grantor
   and McDonald’s as co-insureds or additional insureds, as the case may be.

4. ENFORCEMENT OF McDONALD’S RIGHTS UNDER MASTER AGREEMENT:                                        It is
   acknowledged that the Master Grantor may have certain obligations under the Master Agreement
   to maintain and repair the Premises and adjoining areas, pay real estate taxes, assessments and
   special charges and impositions, restore, replace or rebuild the Premises and adjoining areas in the
   event of damage by fire and other causes, carry and pay for certain types of insurance policies and
   perform other obligations set forth in the Master Agreement. If these obligations exist, McDonald’s
   USA agrees to make a good faith effort to obtain the timely and faithful performance of the Master
   Grantor’s obligations, but McDonald’s USA will not be in default or breach of any of its covenants
   and duties under this Agreement or be liable for any resulting loss or claim of Grantee if McDonald’s
   USA is not able to enforce its rights under the Master Agreement. With respect to McDonald’s


                                                   1
     Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 49 of 50 PageID #:687


   USA’s obligation, if any, to repair and restore the Premises in the event of damage or destruction
   by fire or any other cause, McDonald’s USA’s obligations are conditioned upon McDonald’s USA’s
   obtaining the cooperation and approval of the Master Grantor, as it may be required, and the
   compliance of the Master Grantor with all of the Master Grantor’s duties under the Master
   Agreement; and neither McDonald’s USA nor McDonald’s will be liable to Grantee for any damage,
   claim or injury resulting from McDonald’s USA’s inability to repair or restore the Premises due to a
   default or breach of the Master Agreement by the Master Grantor.

5. INTENT OF THE PARTIES: It is the intent of the parties to enter into a sub-agreement between
   McDonald’s USA and Grantee and not to make an assignment of the Master Agreement. The
   parties further acknowledge that it is their intent that there be no merger of either McDonald’s USA’s
   or Grantee’s interest in this Agreement and the fee interest if either party acquires the fee interest
   in the Premises at any time after the execution of this Agreement. In such event, this Agreement
   will remain in full force and effect and will determine the rights, duties, and obligations of the parties.
   In addition, notwithstanding anything contained in this Agreement to the contrary, if McDonald’s
   USA does not hold a leasehold interest in the Premises, this Agreement shall not be deemed a
   sublease but a sub-conveyance allowed by McDonald’s rights under the Master Agreement. It is
   further agreed that the designation of this document as an “Operator’s Lease” is merely for
   convenience and does not purport to transfer greater rights to Grantee than those held by
   McDonald’s pursuant to the Master Agreement.




                                                      2
     Case: 1:20-cv-06447 Document #: 37-3 Filed: 02/08/21 Page 50 of 50 PageID #:688


                        OPERATOR EXTENSION OF TERM LANGUAGE


       If Landlord extends its leasehold interest or acquires the fee interest in the Premises so that the
Landlord’s tenure extends beyond ____________________, the term of this Lease shall be
automatically modified for a term consistent with the Landlord’s real estate interest in the Premises, but
in no event beyond ____________________. This Lease shall also be amended to reflect any new
terms and conditions in the new or extended Lease or in the acquisition documents executed by
Landlord and its landlord or seller. The Basic Rent and Percentage Rent may be increased to reflect
Landlord’s total real estate acquisition and development costs for the Premises by applying Landlord’s
then current rental formula using the Percentage Rent then in effect for similar McDonald’s Restaurants.




        EARLY TERMINATION DUE TO NO ADDITIONAL REAL ESTATE TENURE


        Tenant acknowledges that Landlord is in negotiations with the party that controls the real estate
interest in the Premises (“Head Landlord”) to obtain additional real estate tenure for the Premises (as
defined below). As of the date of this Lease, Landlord does not have real estate tenure at the Premises,
but the Head Landlord has agreed to allow Landlord to occupy the Premises while negotiations
continue. The Head Landlord may revoke its agreement at any time; therefore, Landlord and Tenant
agree that, notwithstanding the term in this Article, Landlord may terminate this Lease upon the
following: (i) negotiations with the Head Landlord cease or (ii) the Head Landlord requires Landlord to
vacate the Premises. In either case, this Lease will terminate when McDonald’s right to occupy the
Premises terminates.
